 E. I. DUPOINT DE NEMOURSE. I. DuPont de Nemours and Teamsters Local 515,an affiliate of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Help-ers of America. Cases 10-CA-14698 and 10-CA-14776August 6, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn September 25, 1981, Administrative LawJudge James M. Fitzpatrick issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order, as modified herein.The General Counsel excepts to the Administra-tive Law Judge's finding that Gary Jones' dis-charge did not violate Section 8(a)3). We findmerit in that exception. As detailed in the Adminis-trative Law Judge's Decision, Jones was veryactive on behalf of the Union, management waswell aware of his prounion attitude, and manage-ment had a deep-seated animus against the Unionand its supporters. From the time Bryan Lanebecame Jones' immediate supervisor in late Febru-ary 1979, Lane set out to intimidate and harassJones. By mid-June, Lane's harassment included:often requiring Jones to perform significantly morework than other employees; often requiring Jonesto take shorter or fewer breaks than other employ-' Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished polic) not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Product Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.a In his discussion of the no-solicitation rule, the Administrative LawJudge relied on the standard set out in Esses International, Inc., 211NLRB 749 (1974). He found that Respondent promulgated a no-solicita-tion rule which violated Sec. 8(aXl). In adopting that conclusion, wenote that a new standard was announced in TR. W Bearings Division, ADivision of TR. W.. Inc., 257 NLRB 442 (1981). We find that Respondentadopted a no-solicitation rule which violated Sec. 8(aXl) under eitherEssex International or T.R. WChairman Van de Water does not subscribe to or adopt the decision inT.R. W., supra263 NLRB No. 15ees; reprimanding Jones for alleged safety viola-tions even though he was not guilty of unsafe con-duct; reprimanding Jones for a problem that wasdue to improper conduct occurring during theprior shift; and often standing near Jones and star-ing at him while Jones performed his work. TheAdministrative Law Judge found, correctly, thatthese activities constituted relentless, grinding ha-rassment by management in violation of Section8(aX3) of the Act.By June 17, Jones had been subjected to Lane'sharassment for several months. On that day, Joneswas working on a machine in a noisy area of theplant, where earplugs are worn, and employeeshave to talk louder than normal in order to beheard. Jones hollered to a fellow employee. Lanehad told Jones in May not to scream while work-ing. Lane heard the holler and immediately cameup to Jones. Standing face to face, inches apart,Lane told Jones, "I thought I told you to quit hol-lering." Jones replied he would scream "anygoddam time or place" he wanted. Jones thenpushed Lane away by placing his hand on Lane'schest. There was no other physical contact be-tween the two men. Jones then said Lane had liedabout him and to him, had told "every goddamnlie" that could be thought of, and if Lane were notan old man, he would "stomp his goddamn ass inthe floor." Jones asked Lane if he wanted to fight.Lane said nothing, moved away slowly, and thenleft. Lane reported the incident to the shift supervi-sor. Jones was suspended immediately and was dis-charged the following day. Though the Adminis-trative Law Judge found that the record estab-lished a prima facie case of an unlawful termina-tion, he concluded that Jones' pushing of andwords to Lane on June 17 justified Respondent'sdischarge of Jones. We disagree.An employee is not justified in resorting to vio-lent self-help to settle differences with a supervisor.Spotlight Company, Inc., 192 NLRB 491 (1971). Wedo not condone physical assaults by an employeeon a supervisor. When an employee strikes his su-pervisor, or fights with his supervisor, or evenslaps his supervisor, we consistently find that em-ployee's conduct to be unprotected activity, and anemployer's discharge of that employee for suchconduct is normally upheld. J. P. Stevens & Co.,Inc., 181 NLRB 666 (1970); Magnesium CastingCompany, Inc., 250 NLRB 692 (1980). But the situ-ation here is far different from such cases. First, theemployee here did not strike, fight with, or slap hissupervisor. Instead, Jones moved his supervisoraway from his face by pushing him in the chestwith his left hand, palm open. Jones is righthanded. Lane was pushed back a step or two; he159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not fall. The Administrative Law Judge's reli-ance on Great Western Coca-Cola Bottling Companyd/b/a Houston Coca Cola Bottling Company, 256NLRB 520 (1981), wherein the employee eitherslapped or hit his supervisor on the side of thehead, is thus misplaced. Second, Jones' moderate,almost reflexive action was the culmination of a 3-1/2-month campaign of intimidation and harass-ment. Supervisor Lane forced Jones to workharder, take fewer breaks, and endure numeroustrumped-up reprimands. Lane's relentless harass-ment drove Jones to a point of no return; whenJones finally crossed that point by pushing Lane,Respondent seized upon Jones' action as a justifica-tion for discharge. The statute does not permit Re-spondent to so act. It is well settled that "[a]n em-ployer cannot provoke an employee to the pointwhere [the employee] commits ...an indiscretion...and then rely on this to terminate [the] em-ployment." N.LR.B. v. M & B Headware Co., Inc.,349 F.2d 170, 174 (4th Cir. 1965). Where the em-ployer has provoked the employee, the onus fordischarge should not be automatically transferredto the employee. To allow the employer to use thelogical and intended result of its intensive harass-ment campaign to justify its discharge of the sub-ject of that illegal harassment would be to rewardthe employer for its own wrongdoing. Bearing inmind that here Jones neither struck nor slapped hissupervisor, we find that Jones' conduct was not sounreasonable in relation to Respondent's provoca-tive harassment as to justify his discharge. Louisi-ana Council No. 17, AFSCME, AFL-CIO, 250NLRB 880 (1980); McAllen Coca-Cola Bottling Co.,Inc., 258 NLRB 789 (1981). We therefore find thatby discharging Jones Respondent violated Section8(a)(3) of the Act.3AMENDED CONCLUSIONS OF LAWThe Administrative Law Judge's Conclusions ofLaw are amended as follows:1. Insert the following as Conclusion of Law 6and renumber the subsequent paragraphs accord-ingly:"6. Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct by suspending Gary Jones on June 17, and dis-charging him on June 18, 1979, and thereafter fail-ing to reinstate him."I Our analysis here is similar to that traditionally used by the Board indetermining whether employees, who are participating in an unfair laborpractice strike and engage in strike misconduct, are entitled to reinstate-ment. In those cases, the Board balances the nature of the employees'conduct against the employer's unfair labor practices. H. N. Thayer Co.,115 NLRB 1591, 1593, 1596 (1956); Juniata Packing Company, 182 NLRB934, 935 (1970).AMENDED REMEDYHaving found that Respondent has engaged inunfair labor practices by unlawfully dischargingGary Jones in addition to the violations found bythe Administrative Law Judge, we shall order Re-spondent to cease and desist therefrom and to offerJones immedate and full reinstatement to hisformer job or, if that job no longer exists, to a sub-stantially equivalent position without prejudice tohis seniority or other rights and privileges previ-ously enjoyed. Moreover, we shall order that Re-spondent make him whole for any loss of earningshe may have suffered as a result of the discrimina-tion against him by paying him a sum equal towhat he would have earned, less net earnings, to becomputed in the manner prescribed in F. W Wool-worth Company, 90 NLRB 289 (1950). Interest onthe backpay shall be computed as set forth in Flor-ida Steel Corporation, 251 NLRB 651 (1977). (See,generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962).)ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,E. I. DuPont de Nemours, Chattanooga, Tennes-see, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as paragraphs 2(b) and (c)and reletter the subsequent paragraphs accordingly:"(b) Offer Gary Jones immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or other rights andprivileges previously enjoyed, and make him wholefor any losses he may have suffered because of thediscrimination practiced against him, in accordancewith the provisions set forth in the section of theBoard's Decision and Order entitled 'AmendedRemedy.'"(c) Expunge from the personnel file of JamesMerriman any reference to his discharge of May17, 1979. Expunge from the personnel file of GaryJones any reference to his discharge of June 18,1979."2. Substitute the attached notice for that of theAdministrative Law Judge.160 E. 1. DUPONT DE NEMOURSAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT promulgate, maintain, or en-force rules which interfere with employeeunion solicitation in nonwork areas of theplant or during nonworking time.WE WILL NOT refuse off-duty employeesaccess to the plant cafeteria, contrary to pastpractice, in order to interfere with employeeunion activities.WE WILL NOT coercively question our em-ployees concerning their union views and ac-tivities.WE WILL NOT ask employees not to wearunion insignia unless we have a valid businessreason.WE WILL NOT promise benefits to employ-ees to induce them to vote against a union.WE WILL NOT, directly or by implication,threaten employees that it will be futile forthem to have a union represent them.WE WILL NOT threaten reprisals to employ-ees for engaging in union activities.WE WILL NOT threaten employees with lossof promotions if they engage in union activi-ties.WE WILL NOT threaten employees with lossof jobs in the future if they have a union rep-resent them.WE WILL NOT deny employees the right to arepresentative of their choosing at interviewsto investigate matters involving discipline ordischarge.WE WILL NOT harass, discipline, suspend,discharge or otherwise ,discriminate againstemployees for engaging in union activities orfor having charges filed with the Board or forgiving testimony under the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, tojoin or assist Teamsters Local 515, an affiliateof the International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers ofAmerica, or any other labor organization, andto engage in other concerted activities for thepurposes of collective bargaining or othermutual aid or protection, or to refrain fromany and all such activities.WE WILL offer James Merriman and GaryJones immediate and full reinstatement to theirformer postions or, if those positions no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed, andWE WILL make them whole for any loss ofearnings or benefits suffered by reason of thediscrimination against them, with interest, andWE WILL expunge any reference to their dis-charges from their personnel files.E. I. DUPONT DE NEMOURSDECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Inthis case DuPont supervisors repeatedly interfered withemployee rights both before and after a Board electionwhich the Union lost. Three weeks after the electionDuPont fired two prounion activists and a month laterfired a third. This third activist had gotten the Union tofile charges against DuPont with the Board and hadgiven an affidavit in support of those charges. Also priorto his discharge he was the target of a series of harass-ments by his immediate supervisor. I find hereinafter thatthe interferences were unfair labor practices, that the dis-charge of the first prounion activist was for valid cause,the discharge of the second was unlawful discrimination,and, although the third was discharged for valid cause,the harassment which preceded it was unlawful.This proceeding commenced initially with unfair laborpractice charges filed on May 21, 1979,' by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America against E. I. DuPont de Ne-mours (Respondent, Company, or DuPont) in Case 10-CA-14698. On July 12 these charges were amended toreidentify the Charging Party as Teamsters Local 515, anaffiliate of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (theUnion). In the meantime on June 22 the Union had filedadditional charges against the Company in Case 10-CA-14776 which were also amended on July 12. On July 25,based on the charges filed in Cases 10-CA-14698 and10-CA-14776, a complaint issued alleging companyunfair labor practices in violation of Section 8(a)(1), (3),and (4) of the National Labor Relations Act, as amended(the Act). On July 12 the Union also filed other chargesagainst the Company in Case 10-CA-14825 which wereamended on August 6. On August 10 a second consoli-dated complaint issued based on the charges in all threecases. On January 21. 1980, an amendment to the originalconsolidated complaint issued alleging additional unfairlabor practices. When the matter came to hearing the al-l All dates herein are in 1979 unless otherwise indicated.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegations in the second complaint based on the charges inCase I0-CA-14825 were severed out, leaving for litiga-tion only the matters identified with Cases 10-CA-14698and 10-CA-14776.The Company answered each complaint, admitting ju-risdictional allegations, but denying that it engaged inunfair labor practices. The issues remaining for determi-nation are largely factual and fall into two broad catego-ries; namely, independent violations of Section 8(a)(3)and (4) of the Act. The 8(a)(1) issues involve companyrules restricting employee union activities, restrictions onemployee solicitation for the Union, promises of certainbenefits if employees would refrain from giving theUnion support, numerous interrogations respecting em-ployee union activities, several statements underscoringthe futility of having union representation, several threatsof reprisals should employees engage in union activities,and refusal to allow an employee to have a representa-tive with him during an investigative disciplinary hear-ing. The second broad category of issues involves dis-crimination against three employees, namely, the dis-charge of two because of their union activities, and thedischarge of the third because of his union activities andbecause he filed charges and gave testimony in a Boardinvestigation. These issues were heard before me inChattanooga, Tennessee, on February 5 through 8 and12 through 15, 1980.Based on the entire record, including my observationof the witnesses, and consideration of the briefs of theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI. THE RESPONDENTRespondent, a Delaware corporation, operates manyplants in various States, including a plant in Chattanoo-ga, Tennessee, in which it manufactures nylon fibers. Itannually sells and ships from this plant directly to pointsoutside Tennessee finished products valued over $50,000.Respondent is engaged in commerce. The plant operatesin three shifts and employs close to 3,000 persons.II. THE UNIONThe Union, a labor organization as contemplated inthe Act, conducted an organizing campaign at Respond-ent's Chattanooga plant during the early months of 1979.The campaign culminated in a Board-conducted electionon April 25 and 26 in a production and maintenance unitof approximately 2,828 eligible voters. The Union lostthe election. No objections respecting the election werefiled and the Board certified the results.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Threats, Coercion, and RestraintThe complaint alleges that a variety of independentviolations of Section 8(a)(1) of the Act were committedby Respondent during the campaign preceding the Boardelection and thereafter. The evidence and findings re-specting these are arranged herein seriatim.1. The no-solicitation ruleThe complaint alleges that Respondent violated Sec-tion 8(a)(1) of the Act on February 21 when SupervisorsBryan Lane and Spencer Senters orally promulgated,maintained, and enforced an overly broad, and thereforeunlawful, rule prohibiting employees from solicitingfellow employees on behalf of the Union during non-working time.Ronald Watkins, a prounion activist who at the time ofthe preelection campaign worked in the T-33 area onspecial assignment checking hotplates, relieving the pa-troller, and on other assignments that supervision gavehim, worked under the immediate supervision of Lane.Senters was shift supervisor. Watkins credibly testifiedthat in late February he had in his possession a supply ofunion authorization cards for the purpose of signing upfellow employees. One day as he walked through hisarea to the cordura room, fellow employee MichaelByrd called him over to a blue zone (or smoking area)and asked for a blank card so he could sign up for theUnion. Watkins, who was not interrupting his own work,supplied him with a card. Byrd filled it out and returnedit to Watkins. At that point Lane came up and inquiredwhat they were doing. Watkins admitted he was signingByrd up for the Union. Lane then stated, according toWatkins whom I credit, "Well, it is against companypolicy signing a man up for the Union on plant proper-ty." Watkins disputed the validity of such a rule, point-ing out that they were in a designated blue zone. He toldLane he did not know what he was talking about.Thereafter Lane told him to come to the office. AtWatkins' suggestion, Lane brought Senters into theirmeeting. Together they examined the written plant rules.After examining them Senters announced, "Well, youcan sign a man up in the cafeteria, in the coke zone andoutside the plant." After some further discussion theysent Watkins back to work. As he was leaving, Lane saidto him, "You know this will be documented in yourfile."Lane testified that it was later in the shift that he tookWatkins to the shift supervisor's office where they metwith Senters. He admitted that during this meeting hetold Watkins he could not get employees to sign unioncards on official company time except before and aftershift break, in the cafeteria during lunch period, in hallsand passageways, in restrooms, or in official break areassuch as the coke and coffee zone and the rap shack.2Healso admitted he told Watkins he would document theincident and it would become part of Watkins' record.Byrd did not testify. Although Senters did, he was notasked about this incident. Lane's testimony did not con-tradict that of Watkins, with the following exceptions.Lane testified that Watkins left his work station to talkwith Byrd. However, I credit Watkins' explanation thatin fact he did not leave any work that he was doing atthe time to talk with Byrd. He explained he had com-pleted one task and was moving to another location totake up another task which did not require his immediate2 A rap shack is a small soundproof room where employees takebreaks.162 E. 1. DUPONT DE NEMOURSattention when Byrd signaled to him. The second seem-ing inconsistency is that some of Lane's testimony leavesthe impression that the conversation between Byrd andWatkins did not occur in a break area. However, carefulexamination of his entire testimony reveals that Byrd wasin a blue zone when he motioned to Watkins and thatthis zone, which is used for breaks, is adjacent to a su-pervisor's desk not being used at that moment. Watkinswent to Byrd in the blue zone and then, according toLane, Byrd used the supervisor's desk while filling outthe union authorization card. In these circumstances forLane to leave the impression that Watkins was solicitingsignatures outside of a break area is disingenuous. Thethird discrepancy between the two witnesses results fromLane's account that, at the conclusion of the meeting be-tween Lane and Senters and Watkins, Watkins apologet-ically agreed he had not complied with the written plantrule on solicitation. I do not credit Lane on this because,as pointed out in the General Counsel's brief, an apolo-getic retreat is not consistent with the sequence of eventsnor with Watkins' personality which, as was apparentfrom his demeanor during his testimony, is not that of anapologetic person.The testimony of Watkins and Lane also varied in thatWatkins reported statements by Lane at the site whereWatkins was obtaining the signature of Byrd and thatLane asserted Watkins could not so solicit on plant prop-erty. Lane's testimony seems to place all statements inthe supervisor's office when he, Watkins, and Sentersmet later in the shift. Respecting this variance I creditWatkins because it seems unlikely that Lane would haveintervened without stating the basis for his intervention.Considering the foregoing, I find that, on February 21,Lane announced to Watkins and Byrd a no-solicitationrule applicable to all plant property, a rule so broad as toinclude all locations whether working or nonworkingand all times during a shift whether working time or not.Requiring Watkins to report to the office in these cir-cumstances was an enforcement of that rule. Lane'sverbal rule, being overly broad, violated Section 8(a)(1)of the Act. Essex International, Inc., 211 NLRB 749, 750(1974). I further find that during the meeting betweenLane, Senters, and Watkins at which Lane admittedlytold Watkins he could not solicit employees to signunion cards on official company time, except before andafter shift break, in the cafeteria during lunch period, inhalls and passageways, and in restrooms or official breakareas such as a coke zone and the rap shack, he pro-nounced an ambiguous rule which could lead employeesto think they could not solicit even if they were on theirown or nonworking time except in the particular placesmentioned by Lane. It was further ambiguous in that useof the words "on official company time" could lead em-ployees to think that solicitation was prohibited any timeduring their shift even if it were not working time forthem as such. The burden of such ambiguity falls on theemployer which promulgates the ambiguous rule. AndSenters inferentially limited Watkins' right to solicit tothe locales of the cafeteria, coke zone, and outside theplant. I find that the rule as variously pronounced byLane and Senters during the meeting violated Section8(a)(I) of the Act. Essex International, Inc., supra.2. Lane's interrogation and threat to BillingsleyThe complaint alleges that, on or about March 3, Laneunlawfully interrogated employees concerning theirunion membership, activities, and desires and the unionmembership, activities, and desires of other employees.The complaint also alleges that on March 3 Lane threat-ened employees with reprisals if they joined in activitieson behalf of the Union by threatening not to considerthem for promotion because of their union membership,activities, and desires.According to David Billingsley, a Black DBO opera-tor in the cordura, T-13 area, at the time of the preelec-tion campaign he became a union supporter, wearingvarious prounion insignia such as union buttons and theso-called dillies, an artificial daisy associated with theUnion. On March 5 he wore two Teamsters pins andtwo dillies, one in front and one in back. Lane was thena relief supervisor for the area and shift on which Bil-lingsley worked.3 Lane was personally acquainted withBillingsley, having previously been his immediate shiftsupervisor. While Billingsley w as working, Lane cameup to him and asked if he had a minute. Billingsley saidhe did and they went together to a nearby coke machine.As they commenced talking, another employee, JerryConners, came up, and Lane and Billingsley movedaway for privacy. Lane began by telling Billingsley thathe knew that Billingsley's first priority was to go intobusiness for himself. This was a matter which a year orso earlier they had discussed. Lane continued, sayingthat anything he could do to help Billingsley, he would.He went on to say that the main thing he wanted to talkabout was the Union and asked Billingsley why he wasgetting so involved in the Union. Billingsley replied thatit was something he had felt for a long time and some-thing that he wanted. Lane then asked whether anyonewas pressuring him into campaigning for the Union. Bil-lingsley replied no, that it was his own thinking. Lane re-ferred to the fact that in the past Billingsley had assistedhim by participating in safety meetings and that theCompany had recognized him for that contribution.'4Hesaid the Company was making more and more Black su-pervisors and the potential was there for Billingsley if hewanted it. He then added, "The Company wouldn't rec-ognize you if you didn't pull that shit off." I find thatLane was referring to the union insignia on Billingsley'sclothing. Lane continued that he would not be sayingthese things if Billingsley were going to tell the people atthe union hall and that, if he (Lane) were confrontedwith his remarks, he would deny them.I base the above findings on the credited testimony ofBillingsley, a forthright witness with good recall of thedetails of the occasion about which he testified. Lane'stestimony conflicts with Billingsley's. He, in effect,denied making each of the statements on March 5 whichBillingsley attributed to him, and further denied thatsuch a conversation occurred. Although Lane's demea-nor on the stand appeared forthright, his testimony did3 A relief supervisor fills in for the regular supervisor on the I day permonth that the regular supervisor has off4 Billingsley, a volunteer fireman, had shown films on automobilesafety, use of fire extinguishers, and other safety matters.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot remain consistent. At one point he denied having anyconversations with Billingsley in 1979 although he washis relief supervisor on several occasions. Later in histestimony he indicated that he may have conversed withBillingsley while he was his relief supervisor in early1979, but only about Billingsley's job. He generalizedthat his only conversations with any employees while hewas a relief supervisor during the period of the unioncampaign were exclusively job related. Subsequently,however, he admitted that as a supervisor he campaignedon behalf of the Company during the preelection periodand regularly engaged employees in discussions aboutcampaign issues. In the circumstances I find the testimo-ny of Billingsley more reliable.I find that, in the March 5 conversation with Billings-ley, Lane violated Section 8(a)(1) of the Act in variousways. By asking Billingsley why he was getting so in-volved with the Union, Lane unlawfully interrogatedhim. In the context of the workplace, such an inquiry putby a supervisor to a rank-and-file employee coercivelyinterfered with the freedom to engage in or not toengage in conduct protected by Section 7. 1 also findthat in asking Billingsley whether anyone was pressuringhim into campaigning for the Union, Lane similarly vio-lated Section 8(a)(1). Blue Cross-Blue Shield of Alabama,225 NLRB 1217, 1222-23 (1976). This is not a casewhere there is any showing of prounion coercion. Thereis nothing about the context of the situation whichwould have indicated to Billingsley that Lane meant co-ercive pressure. His words were broad enough to includesolicitation and other types of noncoercive persuasiondesigned to sell Billingsley on supporting the Union.Since Lane's inquiry, as put, was broad enough to in-clude such legitimate interchange between employees, Ifind it was an unlawful interference. I further find thathis conversation as a whole indicated to Billingsley thathe should not wear prounion insignia and that to contin-ue to do so would result in his not being considered for asupervisory position. This was a threat of reprisal for en-gaging in legitimate union activities and a violation ofSection 8(a)(1).3. Coffman's interrogations of BostonDuring the preelection campaign Michael Bostonworked in the T-33 spinning area as a creel warp opera-tor under Supervisor Marvin Coffman. Boston was anactive union supporter in that he frequently wore T-shirts bearing the union insignia as well as union buttonsand the dilly.He testified that about the second week in MarchCoffman initiated a conversation with him at his work-place. According to Boston, Coffman asked why hewanted the Union, commenting that he (Coffman) hadworked for unions before and "they wasn't worth ashit." Boston explained that the reason he wanted theUnion was because employees at the plant did not haveanything but the industrial relations office, whichworked for the Company, and the plant manager had thelast word on anything.Boston further testified, and I find, that a couple ofdays later Coffman again had a conversation with him onhis job. Coffman asked him whether he had ever workedunder a union before. Boston replied he had at AtlasChemical Company. Coffman then commented, "Youmean to tell me you left the Teamsters to come to workfor DuPont?"5Boston responded that no, he had leftAtlas to come to DuPont to make more money.Coffman in effect denied having the first conversationwith Boston. He testified he did not recall asking thequestion or making the statement respecting his own pastexperience with unions and further testified flatly that henever made any comment to Boston respecting his pastexperience with unions. He admitted that on another oc-casion and in another context he had told another em-ployee about his past unfortunate experience with aunion when he was a rank-and-file employee with an-other company. Coffman in effect also testified that hedid not ask Boston whether he had worked under aunion before. Although this was not a categorical denial,he testified he did not recall asking Boston that question.He did, however, recall that on one occasion Bostonstated he had worked at T & T (the same plant as AtlasChemical Company) and that he had made more moneythere than he did when he came to DuPont. Accordingto Coffman he commented that it was hard to believe aperson would leave one place to go and work at anotherfor less money, and that Boston simply replied, "Well, Idid."Insofar as the testimony of Boston and Coffman con-flict, I credit Coffman as the more credible witness. Hewas responsive to the questions put to him and held upwell on cross-examination, refusing to allow counsel toput words in his mouth. He gave the impression ofhaving a good recall of what had and had not transpired.Boston, although not a poor witness, was vague in set-ting the time of the events about which he testified. Bycomparison Coffman was the more credible witness.I find in the first conversation on or about March 9Coffman violated Section 8(a)(1) of the Act by askingBoston why he wanted a union. Such an inquiry by a su-pervisor to an employee in the workplace necessarily co-erces the employee to reveal and to justify his thoughtsabout union representation. Blue Cross-Blue Shield of Ala-bama, supra. Assuming that the second conversation towhich Boston testified was the same one which Coffmanrecalled, I find no evidence that anything stated by Coff-man in that second conversation constituted a violationof Section 8(a)(1) of the Act.4. Kyle's promises of benefits to CampbellAbout a month before the election James Campbell, aspinning operator in the T-33 area, went to the denierroom for a brief break. He found fellow employee JoeBeagles conversing with Shift Supervisor Grady Kyle.Campbell heard Kyle tell Beagles that he (Kyle) couldnot make any promises, but, if the Union did not comein, to look for a good cost-of-living raise, and also thathe thought the Company knew that it was not doing theemployees right on the insurance and he thought itwould do something about that too.L Other evidence in the record indicates that the employees at AtlasChemical Company were represented by the Teamsters.164 E. I. DUPONT DE NEMOURSI base these findings on the credited testimony ofCampbell who was not a union supporter. Beagles didnot testify. Kyle testified he did not recall such a conver-sation and then generally denied ever telling any employ-ee that if the Union did not come in the Company wouldgive a cost-of-living raise or make any change. Withinthe general time frame of the conversation reported byCampbell, Kyle did recall talking with Beagles and someother employees, but not including Campbell, aboutmedical insurance for employees. Kyle recalled that heanswered a question put to him by Beagles about wheth-er the medical expense deductible would be changedback from $300 to $100. Kyle testified that he answeredthat he had not been told anything about any change atthat time. I credit Campbell over Kyle because Campbellhad a specific recollection of a specific conversationwhich Kyle testified he did not recall. Although Kyletestified about a conversation with Beagles at or aboutthe same time, he placed it at a slightly different loca-tion, and did not place Campbell at the conversation. Itis not at all clear, therefore, that he was recalling thesame conversation about which Campbell testified. Final-ly, Campbell was the more precise and in demeanormore forthright witness, while Kyle was more verboseand less precise in his testimony.Based on the foregoing, I find that about a monthbefore the election Kyle told Beagles in substance that ifthe Union lost the election the employees could look fora cost-of-living raise and possibly an advantageous ad-justment in insurance benefits. In the context in whichthey were made, Kyle's remarks were conditional prom-ises of a raise and improved insurance if the Union lostthe election and, therefore, constituted inducements tohis employee listeners to vote against the Union in theBoard election. Such inducements were unlawful inter-ference with employee Section 7 rights and violated Sec-tion 8(a)(1) of the Act.5. Threats of the futility of union representation-Senters' threats to HaleThe General Counsel contends that Respondent violat-ed Section 8(a)(l) of the Act by unlawfully conveying tothe employees the futility of selecting the Union as theirbargaining representative because, under the Company'smaster plan for bargaining, it would make only a singleproposal on a take-it-or-leave-it basis. The General Coun-sel contends that this contention is established by evi-dence of five separate statements by company supervi-sors to employees at various times during the preelectionperiod describing such bargaining tactics in almost identi-cal terms and thereby conveying to the employees theclear message, which was reasonably understood bythem as a company statement, that it would be futile todesignate the Union as collective-bargaining representa-tive because the Company would in any case bargain ona one proposal, take-it-or-leave-it, basis resulting in noadvantage for the employees over what the Companywould have granted without the Union.The first of these alleged threats involved SupervisorSpencer Senters and employee James Hale. Hale workedas a draw bulk operator in the T-13 area. In the latterpart of March he with 10 or 12 other employees in thearea attended an information and discussion meeting(I&D meeting) presided over by Senters, his second linesupervisor.6Senters told the employees present that inbargaining other companies negotiate with unions by amethod of offers and counteroffers until agreement isreached. He said DuPont negotiates differently in that ituses a four part approach in which matters to be dis-cussed are divided into four broad categories of wages,benefits, contract terms, and other items that the law re-quires to be bargained before changes are made. Using ablackboard he graphically illustrated these categories,drawing a column for each. He described how DuPontnegotiators listen to and consider union proposals in eachcategory which together make up the union package ofproposals. After considering these, company negotiatorsthen respond with a package made up of the best coun-terproposals which the Company can make in each cate-gory. Senters went on to say that the Union, after con-sidering these company counterproposals, "would eitheraccept them or-." Then, without finishing his sentence,he turned to the blackboard and wrote the word"strike."I base the foregoing findings on the credited testimonyof Hale. Senters' testimony is generally consistent withHale's. To the extent that they disagree on details, Icredit Hale who gave a lucid account of how Sentersused the blackboard, an account which Hale would notbe likely to invent. Senters testified without contradic-tion, and I find, that his closing remark to the group wasthat he wanted to make sure that they understood onepoint, that he was not telling them that DuPont wouldnot bargain if a union were voted into the plant.Hale also testified about a conversation in early Marchamong himself, another employee, and a supervisornamed Jimmy Spencer. In a footnote in his post-hearingbrief counsel for the General Counsel moves to amendthe transcript by substituting the name "Spencer Senters"wherever Hale refers to Jimmy Spencer. I deny themotion because (a) it does not comply with the Board'sRules and Regulations, Section 102.24, and (b) there isno basis other than speculation for finding that Halemeant Spencer Senters when he said Jimmy Spencer.I find that at the I&D meeting in late March SpencerSenters conveyed to the employees present the idea that,if the Union were chosen to represent them, the Compa-ny would negotiate with the Union by listening to unionproposals and then making a single final overall packagecounterproposal which the Union could accept, but, if itdid not, a strike would result. I further find that fromthis the employees would reasonably conclude that thenecessary implication from Senters' statement was thatby such company bargaining tactics the employeeswould end up with no better terms and conditions of em-ployment than if they had no union representation.Senters thereby informed the employees that it was futileto select the Union to represent them. In making suchstatements he violated Section 8(a)(l) of the Act. Cham-I It is established plant practice for shift supervisors to hold monthlyI&D meetings with employee groups small enough to allow useful discus-sion.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpagne Color, Inc., 234 NLRB 82, 87 (1978); MontgomeryWard & Co., Incorporated, 234 NLRB 13 (1978).6. Acuff solicits Qualles to remove union insigniaDuring the campaign James Qualles worked as a drawtwist operator in the 9-B textile area under the supervi-sion of Robert Acuff. As one of the more highly visibleunion proponents, Qualles typically wore one or moreunion insignia promoting the union cause. On a date notspecified in the record, but during the campaign, Quallesasked Acuff for permission to leave his work station, hisown work being caught up, and go to another areacalled beaming to visit an employee there. According toQualles, whom I credit, Acuff gave his permission pro-vided Qualles would take off his union insignia, explain-ing that if he did not Acuff would be receiving telephonecalls from the beaming area supervisors as soon asQualles arrived there. Acuff said his comments were offthe record and, if he were questioned, he would denythem. Qualles understood, I find correctly, that Acuffwas not denying him permission to go to the beamingarea but was requesting that he first remove his union in-signia. Qualles replied, "Well, if I have to take my but-tons off and my union literature off I don't need to gothere." Nevertheless, a short while later, he departed hisown area in order to visit the employee in beaming, hisunderstanding being that Acuff was not denying him per-mission to go but was requesting that he remove hisunion insignia before he did so, a request which Quallesrejected. He did not remove any of his insignia and noadverse consequences resulted therefrom.Acuff generally corroborates Qualles, although hisversion is somewhat milder. According to Acuff he toldQualles he could go, but it would be better if he werenot so decked out, meaning the union insignia. Acuff fur-ther explained that he expected, that if Qualles showedup in the other area wearing his usual insignia, Acuff ashis superior would receive telephonic inquiries from su-pervisors in the other areas checking as to whetherQualles in fact had permission to be away from his area.It is implicit in this explanation that, if Qualles appearedin beaming wearing no union insignia, Acuff would notreceive the unwanted calls. Whatever Acuff's motives,they were not based on any practical considerations ofsafety or of interference with production which mightjustify managerial interference with, or limitation on, theexercise of employee protected rights. It is immaterialthat Qualles did not take Acuff seriously and ignored hisrequest. Objectively, Acuff's communication as a super-visor to Qualles, an employee subject to his discipline,was a coercive interference with, and a limitation on, hisSection 7 rights to display his union sentiments on hisclothing. There being no valid business justification forsuch limitation, it was a violation of Section 8(a)(1) ofthe Act.7. Rowe's interrogation of WatkinsAs previously noted, Ronald Watkins worked on spe-cial assignment in the T-13 area. About 2 or 3 weeksbefore the election, sometime between April 4 and 11,Watkins wore a Teamsters T-shirt in the plant. ThirdLine Supervisor Joseph Rowe came up to him andasked, "What are you doing with that tee shirt on?"Watkins responded, "Well, I needed someone to repre-sent me." Rowe just turned, shook his head and went theother way. The implication from this rhetorical questionclearly was that Watkins had no business identifyingwith the Teamsters.Rowe denied generally that in April he asked Watkinsor any employee during the campaign why they werewearing the union T-shirt or what the employee thoughtthe Union was going to do for him. As between Watkinsand Rowe, Watkins' testimony has the advantage ofbeing a specific account respecting an incident that waspersonal to him and, therefore, something he wouldlikely recall. Rowe, on the other hand, in his capacity asa supervisor during the campaign estimated that he hadtalked with a couple of hundred employees about union-related matters. He admittedly could not remember each,or when they occurred, or what was said. Yet he testi-fied that he specifically recalled he never had a conver-sation with Watkins pertaining to anything in the unioncampaign. This is not persuasive evidence. As betweenWatkins and Rowe, I credit Watkins and find that inearly April, sometime between April 4 and II, Rowe putthe question to him noted above. As found elsewherewith respect to similar interrogations during the cam-paign, this was coercive and an interference with Wat-kins' Section 7 rights. I find that Rowe violated Section8(a)(l) of the Act. Blue Cross-Blue Shield of Alabama,supra.8. Senters' threat to deny promotion to WatkinsAbout 2 to 3 weeks prior to the election, around thetime that Rowe interrogated Watkins, on an occasionwhen Watkins was in the shift office and wearing hisunion T-shirt, Senters commented, "If you hadn't beenwearing all of this tee shirts and stuff you would havebeen supervisory material." Watkins responded, "Well, Idon't want the headache, it is not for me."Senters generally denied he made such a statement, butin view of Watkins' specific account, his forthright de-meanor, and the absence of any erosion of his testimonyon cross-examination, I credit his account rather than thecontradicting general denial of Senters.The substance of Senters' comment was that, but forWatkins' exercise of his legitimate right to wear insigniaon his clothing, he would be eligible for a supervisoryposition. Thus, the price of his union support was forfeit-ure of the opportunity for promotion. Such a commentnecessarily violates Section 8(a)(1) of the Act.9. O'Dell's threats of futility to BillingsleyAs already noted, David Billingsley worked in thecordura room of area T-13. He and Phillip O'Dell, theshift supervisor in that area, were well acquainted andover the years had often engaged in friendly conversa-tion.Sometime during the first or second week of April,while Billingsley was at work, O'Dell approached himsaying, "Brother Dave, let's talk about the Union." Theythen discussed the Union, O'Dell noting that the Union166 E. I. DUPONT DE NEMOURScould not have helped two women employees whosometime earlier had been discharged for cause. Theconversation then turned to what Steve Fisher, a Chemi-cal Workers representative, had said at a recent meetingat the Teamsters hall regarding what the ChemicalWorkers Union had won in wage negotiations at aDuPont plant in Texas. Apparently Fisher had statedthat the Company had offered an increase of 6 percentwhich the employees rejected, and subsequent bargainingresulted in agreement on an increase of 8 percent. O'Delltold Billingsley that Fisher was wrong, that the Compa-ny did not offer a package and then come back later andgive another one. He said that when the Company makesa package proposal, that is it. When Billingsley expresseddoubt as to the accuracy of O'Dell's comments, O'Delloffered to produce the negotiator for the ChemicalWorkers who had negotiated the Texas contract for Bil-lingsley to talk with.7The conversation next turned to the topic of benefitsand wages. On this O'Dell told Billingsley that wagesand benefits are not negotiable items. Billingsley askedO'Dell if he was sure about that and O'Dell replied thathe was not sure, he was positive. He then said maybe hedid not know, that the best thing for Billingsley to dowas some soul searching on the matter.Although on cross-examination Billingsley's testimonyregarding his conversation with O'Dell was somewhatimpeached by his failure to satisfactorily explain why hehad not included some parts of the conversation reportedin his pretrial affidavit given June 14, his testimony is,nevertheless, the more credible evidence respecting theconversation.O'Dell testified he had had many conversations withBillingsley and it was difficult to recall any particularone. He testified generally that he did not recall any con-versation in which he told Billingsley that DuPontwould not negotiate with the Union concerning wages orbenefits. However, he did recall talking with him aboutwages at the Company's Houston plant and Billingsleyrecounting to him what someone had said they hadgotten in negotiations there. He denied, however, makingany comment respecting Fisher or offering to produce anegotiator in the Houston bargaining. He also testified hedid not recall making any statement to Billingsley thatwages and benefits are not negotiable. However, he wenton to testify as follows:The only comment that I ever made to David Bil-lingsley concerning wages and benefits was basical-ly the same comment I made to all my employeeswhen we discussed wages and benefits, and that is,that in negotiating wages and benefits, that theDuPont Company, whether it be in dealing with theUnion, or in benefits that affect all DuPont's em-ployees, when there were revisions to be made orchanges to be made for contracts to be negotiated,the DuPont Company, or individual plant that wasdealing with the Union. would look at what theyfelt was best for their employees, for those employ-Although it seems illogical that O'Dell would have offered to pro-duce a union negotiator, the evidence is unamhiguous and permits no dif-ferent construction.ees involved, and when they went to the bargainingtable to make an offer, that they went and madetheir best offer first.And as far as the benefits that affect all DuPont em-ployees, such as pension, retirement plan, thriftplan, those sort of things, I told David that thegroup of people, whoever this was that was respon-sible to keep up with those programs or benefits,when they felt a change was needed, then theywould do the same thing; they would look at whatwas best, what the Company felt was best, whatthey could do, and then they would make thischange known if it was to a plant that had a union.They would review it with the Union and then withwhoever it needed to be reviewed with, or what-ever process they used, and then this would be pub-lished and known.On cross-examination O'Dell explained that under Du-Pont's system this would be their first offer but, that ifthis were not agreeable, then the bargaining processwould be put into motion. He categorically denied tell-ing Billingsley that DuPont makes one offer and that isit.I do not credit O'Dell for the following reasons. Al-though he and Billingsley had many conversations,O'Dell admittedly discussed the bargaining process withall employees under his supervision, not just Billingsley.Under these circumstances his recall of exactly what wassaid in talking with Billingsley would likely be less accu-rate than that of Billingsley who did not have these su-pervisory responsibilities. Although O'Dell may have de-veloped a set speech through constant repetition, thatdoes not fit with the specific evidence of his conversa-tion with Billingsley nor with the familiar relationshipbetween them.Further, O'Dell was a disingenuous witness. Duringthe preelection period he like other supervisors explainedto rank-and-file employees on a regular basis the Compa-ny's antiunion position. Yet his testimony respecting theCompany's long-established bargaining policy does notcoincide with that set forth in company bulletins to itssupervisors distributed during the preelection period.Thus, the bulletin notes that the company approach tobargaining differs significantly from the conventional ap-proach used by most of industry in that in bargaining itdoes not hold back but offers what it can consistent withfair employee treatment and good business practice, andthat this approach is not altered by strikes or threat ofstrikes. The bulletin notes three basic differences betweenthe DuPont approach and that found in industry general-ly. The first is that in most industry collective-bargainingagreements the contract covers most topics includingwages, benefits, administrative policies, and other condi-tions of employment. By contrast, in DuPont collective-bargaining agreements wages are separate from the con-tract and are not tied to the term of the contract. Bene-fits are also separate from the contract, being set by theindustrial relations plans and policies system of the cor-poration and being uniform in all plants. The second dif-ference Is that in the conventional bargaining situation167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union starts bargaining with excessive demands whilemanagement counters with inadequate counterproposalsfollowed by a marathon "give-and-take" series of negoti-ations which may ultimately result in agreement on amiddle ground. By contrast, "DuPont's approach, afterconsidering all factors, is to make a firm offer." Thethird difference (which perhaps is not pertinent here) isthat most industry bargaining is done in secret whileDuPont insists that bargaining be done in a fishbowl at-mosphere. A final point made in the bulletin is that com-pany policy has been to resist strikes in support of unionbargaining demands by continuing to operate the plantwith nonunit employees, a plan which has proved suc-cessful. Read as a whole this bulletin can only be under-stood to mean that company policy in making its "firmoffer" is to make its best offer first and to hold firm tothat proposal even in the face of a strike. Implicit in thepolicy is that all company bargaining is consolidated intothe Company's "best offer" and that this is the last andonly offer the Company will make. Considering O'Dell's15-year tenure as a supervisor, there can be no doubtthat he understood this policy. Moreover, the policy isconsistent with what Billingsley understood O'Dell wastelling him. Accordingly, O'Dell's testimony that bar-gaining would follow union rejection of the Company's"best offer" must be considered an inaccurate statementunder oath. For these reasons, and even though I am notentirely satisfied with the testimony of Billingsley, I con-sider it the more credible of the two and therefore basemy findings on it.I find that in making the statements to Billingsley asreported by him, O'Dell expressed the company policythat if the Union were chosen to represent the employeesthe Company would not engage in give-and-take bar-gaining but would make its best offer first and in effectsaid the Company would hold firm to that. In hearingthis prediction, employees such as Billingsley could rea-sonably conclude that by selecting the Union they wouldend up with a bargaining result no better than if theyhad no union and, therefore, it would be futile to supportthe Union or to have union representation. For O'Dell tomake such predictions of future company conduct wasan interference with employee Section 7 rights and a vio-lation of Section 8(a)(l) of the Act.10. Wisseman interrogation of SnowAt the time of the preelection campaign Edwin "Bud"Wisseman was safety engineer as well as protection su-perintendent for the plant and a member of the manage-ment team. In the campaign he had a special assignmentto assist in composing company "fact sheets" whichwere distributed by supervisors among the employees forthe purpose of presenting management's point of viewand offsetting the Union's organizing. Employee LeroySnow, Jr., a yarn inspector in the T-13 area, and an out-spoken union supporter, was well acquainted with Wisse-man. Over an extended period of time long antedatingthe union campaign but continuing into the preelectionperiod, the two engaged in numerous discussions on awide range of topics of mutual interest including, amongothers, sports, economics, social problems, and unions.Snow's views in support of unions generally were wellknown to Wisseman long before the Teamsters campaignbegan. During that campaign their conversations weremore or less repetitive of earlier ones with the additionthat Snow talked about the things he expected the Team-sters to do for him, and Wisseman stated his belief thatmost of those things would not in fact happen.Wisseman testified credibly that on those occasions onwhich they discussed unions Snow, and not he, initiatedthe topic. Wisseman credibly denied asking Snow thequestion, assuming the Union was voted in and then didnot do what the employees expected, what then? He alsodenied asking Snow whether he would be one of thosewho would then support decertification of the Union.Wisseman testified that he believed that Snow was firmin his support of the Union. He also denied asking Snowhow he felt about the Union or what he felt the Unioncould do for him. He explained this by testifying that henever had to ask because even before the campaignSnow had made his position clear and there was no needto ask him what his views were.On cross-examination Wisseman admitted that he dis-cussed with Snow those things the Teamsters could dofor him as an employee and some of the reasons why hemight have wanted to have a union represent him in theplant. He also expressed his sentiments that he did notbelieve the Teamsters could do all the things it promised.He also admitted that he had numerous conversationswith many employees, as well as Snow, regarding em-ployee concerns about the things unions could do forthem, and Wisseman's belief that the Teamsters couldnot deliver on all their promises. He further admittedthat he asked some employees how they would feel if allunion promises were not kept. He also admitted thatover the extended period of the campaign he must havetouched on the topic of decertification of a union in hisdiscussions with Snow. He denied, however, askingSnow how he would feel if the Union did not fulfill allof its promises. But he did admit asking Snow on April20 whether Snow would be willing in the future, in caseevents proved him wrong about the Union, to come toWisseman and admit he had been wrong, even as Wisse-man was willing to agree to come to Snow if eventswent the other way. He testified credibly that his bestrecollection was that he did not ask Snow how he wouldfeel if the Union did not fulfill all its promises.Snow's testimony conflicts with Wisseman's. As be-tween the two, Wisseman was the more impressive wit-ness. Snow testified that during the preelection campaignhe on several occasions had discussions about the Unionwith his supervisors including Charles Kennebrew,Philip O'Dell, James Kyle, and Wisseman. He was askedwhen he had "the" conversation with Wisseman and an-swered somewhat vaguely that it was 2 or 3 weeksbefore the election. Snow reported that while Wissemanand he were talking, Wisseman asked him what if theUnion got in and did not do the things the employees ex-pected it to do, what then? Snow testified that he repliedthat they could decertify the Union, to which Wissemanresponded that it would not be as easy as it seemed, andasked Snow whether he would be one of the ones tolead the decertification of the Union like he was now168 E. I. DUPONT DE NEMOURScampaigning for the Union. Snow testified that he statedhe would because he felt he would be obligated to do sosince he had led employees toward the Union. He testi-fied that Wisseman commented that instead it would bepeople like Mrs. Wisseman (an employee opposed to theUnion) who would lead a decertification movement.There followed a series of questions in the examinationwhich leave the record unclear as to whether Snow's an-swers refer to the same occasion as his prior testimonyor other occasions when he conversed with Wisseman.He was then asked whether there was any further con-versation about the Union and he reported, "We talkedabout the things that I felt it would do for us and thingslike, uh, how it would help us, we talked about that."Snow then testified in answer to a leading question that"He asked me the things I thought would be accom-plished by having a union, and what would it do for us."On cross-examination Snow admitted that parts of thediscussions with Wisseman to which he had referred ondirect had occurred on different days.All in all Wisseman was less vague, more responsive,and a more believable witness of the two. Accordingly,insofar as their testimony conflicts, I credit Wisseman, in-cluding his denials that he questioned Snow in a coercivemanner thereby interfering with Snow's Section 7 rightsand violating Section 8(a)(1) of the Act.I .Harris' threats of futility at the I&D meetingAt the time of the preelection campaign Shift Supervi-sor Ulysses "Cotton" Harris supervised approximately100 employees in the 9-B textile area. During April heheld I&D meetings with his shift employees, each includ-ing from 12 to 15 employees. Employee James Quallesattended one of the meetings on the evening of Wednes-day, April 11, 2 weeks prior to the election. As was hispractice, Harris began by discussing changes in the busi-ness situation, then asked if there were any questionsconcerning the business situation or any complaints aboutjobs. According to Qualles, another employee raised aquestion as to how the Company would negotiate wageswith the Union. Harris replied that DuPont did not ne-gotiate wages. He explained that what he meant was thatDuPont and the Union could not consider proposals andcounterproposals on wages because any decision madeon wages would affect other DuPont plants as well asthe Chattanooga plant.Harris denied stating that DuPont would not negotiatewages with the Union. I do not credit his denial becausethe remark attributed to him wag a logical preliminary toother specific remarks which he admittedly made. More-over, Qualles attended only one such meeting that monthwhile Harris presided over seven or eight and his specif-ic recall of any particular meeting likely would be lessprecise than Qualles' recall of the one he attended.Harris recalled a question coming up in some I&Dmeeting in April about how DuPont negotiates contractswith a national union. He thought that one of three orfour employees could have raised a question of howDuPont bargained with a national union. He testifiedthat he answered as follows:I told them that usually, I believe I explained a littlebit, that the Unions and Companies usually madeoffers and counter offers to settle somewhere in be-tween, but that DuPont usually made an offer thatafter taking consideration of the employees' needsand the needs of the business, and made their bestoffer.Harris also recalled that an employee whose identityhe could not recall asked about whether wages were ne-gotiable. Harris was not sure whether the question wasraised in one of the April meetings, or about the sametime on the floor of the plant, or in the rap shack. Hegave the following ambiguous answer, "I guess that theCompany would not negotiate, that all the items werenegotiable."On cross-examination Harris affirmed that normallybargaining between an employer and a union involvesone side putting up an offer and the other side putting upa counteroffer, with the negotiators going back andforth, but that DuPont does it differently in that it takesinto account the needs of employees as well as other fac-tors and then comes up with its best offer. He also af-firmed on cross-examination that during the preelectionperiod he told employees that he did not know if theUnion could get them any more money.On cross-examination Qualles testified that at the I&Dmeeting which he attended, Harris said the Companywas required by law to bargain in good faith, and also,when an employee inquired on that topic, said it wouldnot negotiate wages. Qualles testified, "Mr. Harris said itwould not negotiate wages because if they sat down andnegotiated wages, it would affect the other plants, aswell as Chattanooga's plant."I find that, by contrasting the way DuPont bargainswith the manner in which negotiations usually are car-ried on, and by making such statements to employeesduring the preelection period, Harris in substance in-formed them that if the Union were selected as the rep-resentative of the Chattanooga plant employees DuPontwould not be negotiating with the Union in the give-and-take manner in which employers and unions normally ne-gotiate. I further find that by stating that in negotiationswith the Union, should it be selected by the employees,the Company. instead of bargaining by the give and takeof offers and counteroffers, would make its best offer,Harris implied that the Company would make only oneoffer and that it would not thereafter deviate from thatproposal. From these statements the employees reason-ably could understand that Harris was predicting thatDuPont would adopt a take-it-or-leave-it position by set-tling on a single "best" offer to which it would adhereand which, once stated, would not thereafter be negotia-ble. I further find that, hearing this prediction, the em-ployees could only conclude that he was advising themthat it would do them no good to have union representa-tion because, even with union representation, the Compa-ny would, as was its practice in the absence of a union,settle upon what it deemed best for the employees,would adhere to that position with an unchangeable pur-pose, and in the final analysis it would prove to havebeen futile for the employees to have selected the Union.169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis I find was a violation of Section 8(a)(1) of the Act.Champagne Color, Inc.., supra; Montgomery Ward & Co.,supra.12. Hutcherson's interrogation of SwearingenDuring the preelection period Helen Swearingen, whowas very active on behalf of the Union, worked in theT-32 area as a miscellaneous operator. One of her dutieswas to transfer finished yarn from that area to the T-37area where Joe Hutcherson was section supervisor.About 2 weeks before the election, approximately April11, while Swearingen was making one of these deliveriesof yarn to the T-37 area, Hutcherson asked her if hecould ask a question. She replied yes. He then askedwhat "they" had ever done to make her so strong for theUnion. She replied that she just believed in unions, thatshe thought everybody ought to have a union. Hutcher-son commented that that did not leave him a whole lotleft to say. Swearingen understood that when Hutcher-son said "they" he referred to the Company. The abovefindings are based on the credible testimony of Swearin-gen.Hutcherson did not directly deny that the conversationas reported by Swearingen occurred, his testimony beingthat he did not recall such a conversation. On the otherhand, he admitted to similar inquiries and remarks madeto one or two other employees. Considering that Swear-ingen was a high profile union supporter, known to Hut-cherson as such, and that Hutcherson had similar conver-sations with other employees, I do not credit his indirectdenial that the conversation as reported by Swearingenin fact took place.It is established beyond question that employee free-dom to exercise Section 7 rights includes freedom fromemployer inquiries respecting employee views aboutunions. An aura of coercion attaches to questions by asupervisor, who has the power to discipline, put to arank-and-file employee in the workplace. Blue Cross-BlueShield of Alabama, supra. Accordingly, I find that Hut-cherson's question put to Swearingen was a violation ofSection 8(a)(l) of the Act.13. Standefer's interrogation of CochranAt the time of the campaign Ricky Cochran worked asa miscellaneous operator in the T-13 department. He tes-tified that in about the second week in April (April 8-14)Darrell Standefer, a member of the management supportteam and a supervisor, asked him what he thought of aunion and did he think it would get in at DuPont. At thetime Cochran was in his own work area. Standefer waspassing by, stopped, and put his questions to him. Coch-ran replied that he had no comment. That ended theconversation.When he testified Standefer was asked whether inearly April he had asked an employee or employees inthe T-13 area what they thought about the Union and ifthey thought the Union would win the election. He re-plied, "No." He testified on cross-examination during thepreelection campaign he never initiated any conversa-tions with any employees respecting the union campaign.He was further asked if he knew Cochran and admittedhe did. He was then asked if he recalled ever having anydiscussion with him. He responded that he talked dailywith Cochran, but he did not remember a specific con-versation such as Cochran had reported in his testimony.He further testified he could not recall specifically whatwas said in the conversations which he did have withCochran. With the evidence from two credible witnessesin this posture, I credit the more specific account ofCochran over the more general one of Standefer becausefor Cochran the encounter was a personal experiencewhich he more likely would recall. I find, therefore, thatStandefer asked the question in the form reported byCochran.I further find that this inquiry, being put by a highersupervisor to a rank-and-file employee in the workplaceduring working hours, was coercive and an interferencewith Cochran's Section 7 rights because it called for himto reveal his views respecting union representation andhis prognosis of the chances of the Union's winning theelection, both matters about which management had noright to probe. Accordingly, I find that Standefer violat-ed Section 8(a)(1) of the Act. Blue Cross-Blue Shield ofAlabama, supra.14. Wright's threat of reprisal to SharpAs already noted, union campaign devices included in-signia on various types of clothing and various unionbuttons with promotional legends. Joel Sharp, an activeunion proponent who worked as a spinning operator inthe T-33 area, credibly testified without contradictionthat about 2 weeks before the election he brought intothe plant a bag of a new style of union buttons, placingthe bag on his desk. James Wright, the shift supervisor,came up to him and asked if he had union buttons in thatbag. Sharp denied that he did, saying that it was hislunch. Wright then stated, "I hope that you are not pass-ing out union buttons, you could get into trouble forpassing these out."Coming from the mouth of the supervisor, this remarknecessarily carried the implication that legitimate distri-bution of prounion buttons would result in some unspeci-fied adversity to the employee at the hand of manage-ment and with respect to the employee's employment. Ifind Wright's statement violated Section 8(a)(1) of theAct.15. Uren's interrogation of JacksonJerry Jackson was a denier operator in the T-33 area.Since the first of Januarty and throughout the preelectioncampaign Claude Uren was his first line supervisor. Jack-son, a visible union supporter, wore various prounion in-signia in the plant, facts known to Uren. Jackson testifiedcredibly that a week before the election Uren ap-proached him at his work and asked him why he wanteda union. Jackson responded that it was because of theCompany's slowness in responding to employee griev-ances.Uren categorically denied making such an inquiry orhaving such a conversation with Jackson. Both appearedto be credible witnesses and there is little to choose fromin resolving the conflicts in their testimony. Jackson's170 E. I. DUPONT DE NEMOURStestimony has the advantage of being more specific inthat he was describing a specific event. For that reason Icredit him and find that, about a week before the Boardelection, Uren asked him why he wanted a union andthat Jackson replied giving him his reasons. I further findthat this occurred in the plant during working time. Be-cause of the relative status of the two participants andthe context in which the inquiry was made, I find it tobe coercive and an interference with Jackson's Section 7rights. Accordingly, in making the inquiry Uren violatedSection 8(a)(1) of the Act. Blue Cross-Blue Shield of Ala-bama, supra.16. Pickett's interrogation of FrazierAbout a week before the election, around April 17 or18, Bobby Joe Frazier, a rank-and-file electrician work-ing at the time on the second floor of the T-33 area, hada conversation with the T-33 relief supervisor, RalphPickett. Pickett initiated the conversation. According toPickett, he asked Frazier how he thought the union cam-paign election was going. Frazier replied that he thoughtthe Union was coming in.It is undisputed that Frazier was an ardent union sup-porter and known to be such among fellow employeesand among the supervisors, including Pickett. Other elec-tricians had indicated to Pickett that they believed Fra-zier to be totally committed to the campaign, a conclu-sion which coincided with things Pickett himself had ob-served, and that at shift breaks all Frazier wanted to dis-cuss was the union campaign. Pickett considered this adangerous distraction because at shift break time it wasnormal for departing personnel to pass on to oncomingpersonnel information needed for the job, such as whatjobs were left over to be completed and what jobs an on-coming electrician could expect to perform. Becauseelectricians worked with electrical voltage, distractionfrom the job could involve some danger. Pickett felt thatFrazier was being distracted from his job in the aboverespects by his total involvement in the union campaign.Although he had observed no differences in the qualityof Frazier's own work, he expressed to Frazier his con-cern and the concern of fellow electricians about thiscommitment to the union campaign and his being dis-tracted by the campaign. According to Pickett, whom Icredit, Frazier on hearing this became emotional, accus-ing Pickett of asking him how he was going to vote.Pickett denied doing so. Frazier declared nobody knewhow he was going to vote. Pickett then pointed out tohim that he obviously had displayed his support for theUnion. At the end of their conversation Pickett told Fra-zier that, if he could help him in any way, Frazier couldcall on him. I find that in making this remark Pickett wasreferring to help on the job. I base this on Pickett'scredible testimony and his explanation that the two menhad worked together for years with the mutual under-standing between them that Pickett's help on job-relatedproblems was available any time Frazier called on him.Frazier contradicts Pickett in many respects. He testi-fied that Pickett stated, "I see some of the boys have gotyou to wear a T-shirt and I don't know why unless it isto keep them from harassing you." Pickett deniedmaking this statement, explaining that he did not believethat was why Frazier wore a union T-shirt. I creditPickett's denial. Frazier also testified that Pickett in-formed him, "Some of the boys want to know howyou're going to vote." According to Frazier he then de-clared, "It's none of your business or none of any of theboys' business." And that Pickett then said, "Well, youknow, man to man." Although Pickett did not specifical-ly deny making this statement with respect to some ofthe boys, he testified credibly that in the course of theconversation Frazier became emotional and declared thatPickett was asking him how he was going to vote whichPickett denied. Further, Pickett denied making a state-ment with respect to a man-to-man communication.As between the two, Pickett was the more crediblewitness. In discussing his pretrial affidavit it became ob-vious that Frazier was not certain as to the sequence ofthe various statements he reported. Pickett seemed morecertain. As noted above, Pickett credibly denied heasked Frazier how he was going to vote. This seemsconsistent with the objective facts of Frazier's visible andardent support of the Union from which Pickett and Fra-zier's fellow employees undoubtedly would have inferredthat he would vote for the Union. There being littledoubt as to where Frazier stood respecting the Union,there would be little reason for Pickett to ask how hewould vote. Finally, Pickett had a valid job-related con-cern respecting Frazier's being distracted from his dutiesat the time of shift breaks. That appears to have beenPickett's motivation in initiating the conversation, a moti-vation consistent with his denial that he asked Frazierhow he was going to vote. Further, although Pickett'sactions were partly based upon what he had heard fromother electricians, that information was job related anddid not deal with harassing tactics by other union sup-porters. Also, Pickett credibly testified. having longworked with Frazier, that he did not evaluate the man asone who would visibly support the Union because otherunion supporters were harassing him. Finally, both Fra-zier and Pickett agree that the last thing Pickett said wasto the effect that if Frazier had any problems to let Pick-ett know. The inference from Frazier's testimony is thatthis related to problems with other employees respectinghow Frazier was going to vote in the Board election.Pickett's more credible testimony relates the comment toa longstanding understanding whereby the supervisorwas available to assist Frazier on job-related problems.For these reasons I credit Pickett over Frazier.As found above, Pickett, the supervisor, initiated theconversation by inquiring how Frazier, the employee atwork, thought the union campaign election was going. Inthe context in which the question was put, and irrespec-tive of Pickett's motivation, it was inherently coerciveand an interference with Frazier's Section 7 rights. Pick-ett spoke with the mantle of employer authority and hisquestion, if answered, logically required Frazier to de-clare his thoughts about the Union's prospects and toprovide the employer with an evaluation which the em-ployee might or might not desire to supply. The inquirymay have been introductory, but that is beside the point.It nevertheless constituted objectionable managerialprobing on a topic which was not job related and about171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich management had no business inquiring. I find thatin making this inquiry Pickett violated Section 8(a)(1) ofthe Act. Blue Cross-Blue Shield of Alabama, supra. Theevidence does not establish that Pickett otherwise violat-ed the Act.17. Wright's threats of futility to SharpAs already noted, Joel Sharp, a longtime DuPont em-ployee, worked as a spinning operator in the T-33 area.He considered himself and James Merriman (one of thealleged discriminatees herein) the two most active unionproponents in that area. About a week before the Boardelection he and Merriman got into a conversation aboutthe Union with their supervisor, James Wright. Sharp re-called that Wright stated the following:He said he didn't see that the Company would giveany more than they were giving regardless ofwhether we went union or not. We had a job to doand had to work together and joining the Unionthey wouldn't go any more money, or it wouldn'tchange things.This being the only evidence respecting this incident,and it being credible, I find that Wright made the state-ment. He thereby plainly conveyed to the two employ-ees the idea that employees in the plant would gain noth-ing by voting for the Union, or by union representationthereafter should they select the Union as their repre-sentative because the Company would not give any morethan before. For a management representative to so sug-gest the futility of employees freely exercising their stat-utory rights violated Section 8(a)(1) of the Act. Cham-pagne Color, Inc., supra; Montgomery Ward & Co., supra.18. Wright's interrogation of Sharp and MerrimanSunday was the last day on which Sharp and Merri-man worked prior to the Board election on Wednesday,April 25, and Thursday, April 26. On Sunday, April 18,toward the end of the shift, at a time when Sharp andMerriman were in the vicinity of the "darkroom,"Wright asked them if they really thought they weregoing to win. They answered yes. I find that Wright wasreferring to the soon to be held Board election.Since the question was put by a supervisor in theworkplace during working hours to rank-and-file em-ployees and, if honestly responded to, called for them toreveal their thoughts respecting the upcoming election, itwas inherently coercive and interfered with the right ofemployees to exercise their guaranteed rights free fromthe meddling of management. Accordingly, I find thaton that occasion also Wright's interrogation violatedSection 8(a)(1) of the Act. Blue Cross-Blue Shield of Ala-bama, supra.19. Denial of access to the plant prior to theelectionThe complaint alleges that during the week of theBoard election the Company promulgated and enforceda rule denying vacationing employees access to the plantexcept for the purpose of voting, and that this rule un-lawfully restricted employee exercise of protected rightsto solicit for the Union and distribute literature duringthe election week.Merriman and Sharp arranged to take their vacationsduring the week of the election. On the Sundsay prior tothe election, the last day before their vacations, theyasked Wright for permission to enter the plant whilethey were on vacation. He denied them permission, ad-mittedly on the ground that it was the week of the elec-tion. According to Wright he was unaware of any rulerestricting access to the plant of vacationing employees.In the past, retired employees had been allowed in theplant for social visits in the cafeteria and elsewhere withother employees.It is obvious that denial of permission for Merrimanand Sharp to enter the plant during their vacations was adeparture from this past practice and was imposed forthe purpose of limiting employee union activities prior tothe Board election. I find this was an unwarranted limita-tion of their Section 7 rights and a violation of Section8(a)(l) of the Act. Tri-County Medical Center, Inc., 222NLRB 1089 (1976); GTE Lenkurt., Incorporated, 204NLRB 921 (1973).20. O'Quinn's interrogation of, and threat to,CampbellAt the time of the campaign, James Campbell was aspinning operator in the T-33 area. A day or two priorto the election, according to Campbell, he entered thedenier room, which was used for breaks, and found sev-eral employees including Ray Cordell talking with Su-pervisor Willa Jean O'Quinn. Campbell joined the con-versation. They were discussing certain company cam-paign literature opposing the Union which purportedlymade reference to the Company's negotiating team.Campbell and O'Quinn began arguing, O'Quinn tellinghim that the DuPont negotiating team was very goodand would be hard for the Union to negotiate with, andthat, in order to get anything, the Union would have togive up something. She also referred to the 9-B textilearea, which at the time was not making money, askingCampbell whether, if the Union got in and the employ-ees did not get what they wanted in negotiations, theywould strike. Campbell replied that he supposed theywould. O'Quinn then commented that if the 9-B textilearea were once closed down the Company would neverstart it up again, which would mean a loss of jobs for800 persons. She then asked Campbell where that wouldleave him if that occurred. He replied he supposed hewould stay where he was. I base the above finding onthe credible testimony of Campbell who was forthrightand specific.O'Quinn generally contradicted Campbell. Althoughshe admitted that a conversation occurred about the timehe indicated, she said only one other person was present,Sonia Wisseman. Neither Cordell nor Wisseman wascalled to testify. I credit Campbell over O'Quinn becausethe conversation was a special experience for him andone which he likely would recall. O'Quinn, on the otherhand, had numerous conversations with employees aboutthe union campaign, this being part of her assignedduties. Also, much of her testimony is consistent with,172 E. 1. DUPONT DE NEMOURSand in a sense corroborates, Campbell's. She confirmedthat the 9-B textile area had been a continuing businessproblem, in that business had fluctuated constantly, andthe operation was not a positive moneymaker. She alsoconfirmed that during the preelection period manage-ment issued numerous fact sheets for distribution to allemployees which became subjects of discussion amongemployees and with supervisors. In connection with amanagement fact sheet designed to demonstrate a loss ofjobs in plants organized by the Union, she had discussedwith employees the general concern about 9-B textileshutting down in the event of a strike. She was unable torecall the details of her numerous discussions.In asking Campbell whether he would strike I findthat O'Quinn unlawfully probed his union sentiments andintentions respecting his exercise of his Section 7 rights. Ifurther find ,hat, taken as a whole, her remarks respect-ing the 9-B textile area was in substance a threat that ifthe employees selected the Union and a strike followed,that area would not thereafter reopen and 800 jobswould be lost. This was an unlawful threat because itwas a management prediction of what managementwould do if employees utilized their statutory rights. Inboth respects she violated Section 8(a)(1) of the Act.Blue Cross-Blue Shield of Alabama, supra.21. Wiley's threats of futility to JonesGary Jones, one of the alleged discriminatees, workedas a draw bulk operator in the T-13 area. James Wileysupervised the entire shift. Jones and Wiley agree that aday before the election they had a conversation in whichJones asserted that the Teamsters would win the electionand Wiley contended they would not. In some other re-spects their respective versions of the conversation con-flict.According to Jones, Wiley came up to him in the mainaisle of the cordura room and told him that the Team-sters was going to lose. Jones responded that it wasgoing to win and that the Company would have to bar-gain with the Teamsters Union. Wiley then stated that itwould listen but that is all it would have to do. Jonescame back with the comment that it had never bargainedwith a union until it bargained with the Teamsters.Wiley then said that DuPont was not going to let GaryJones stand in its way. Jones had the last word saying,"Anything the Company does to me, I'll be backed up."Wiley, on the other hand, recalled that Jones ap-proached him, commenting that the Union was going towin the election and win big. Wiley testified he only re-sponded with, "Oh?" Jones repealed that the Teamsterswas coming in. Wiley testified he then responded, "Well,good luck," and that Jones again repeated, "They arecoming in big." According to Wiley, he wished Jonesgood luck if it did come in big, saying he would comedown and congratulate Jones, and he hoped that, if it didnot come in, Jones would be man enough to come toWiley and congratulate him. Wiley testified that that wasthe extent of their conversation, that they did not discusswhat would happen in negotiations with the Union, nordid he say that DuPont was not going to let Jones standin its way. According to Wiley he at no time discussedwith Jones DuPont's bargaining techniques. However,on cross-examination he explained that during the cam-paign he did discuss company bargaining methods with anumber of other employees, whose identity he could notrecall, using as his source of information for these discus-sions the supervisory bulletin on bargaining and resultsof bargaining issued by higher management on April 5and distributed to supervisors for information and assist-ance in talking with employees.I credit Jones and find the facts to be as he reportedthem. To the extent that Wiley's testimony conflicts withJones, I do not credit him. In testifying both witnesseswere forthright in their demeanor; both reacted well tothe tests of cross-examination. The above credibility res-olution is influenced by the following circumstances.Jones was a visible and active union proponent. He hadworn Teamsters T-shirts and buttons long before thepreelection period. In some measure he personified theUnion and was a logical person for Wiley to discuss theelection and possible future bargaining with and be therecipient of comments such as that the Company wouldnot let Gary Jones stand in its way. Further, on June 21,between the time of the conversation in question and thehearing, Jones made a prior consistent statement in asworn pretrial affidavit in which he reported the conver-sation substantially as given in his testimony at the hear-ing. Finally, Wiley, as a second line supervisor, hadmany persons under him and, accordingly, had numerousconversations with various employees throughout thepreelection period on the general subject of union repre-sentation. He necessarily had many more such conversa-tions with employees than Jones did with supervisors. Inthese circumstances Jones more likely had a better recallof the content of this particular conversation than Wiley.I find that when Wiley indicated that if the Companyhad to bargain with the Teamsters they would listen butthat is all it would have to do, he conveyed to Jones theidea that it would make no difference in the employees'situation if the Teamsters represented them in bargaining,that the Company would only listen and then would dowhat it would have done without union representation.This message is underlined by his closing comment thatthe Company would not let Gary Jones stand in its way.The import of Wiley's comments was that it was futilefor employees to obtain union representation and bar-gaining. I find the comments interfered with employees'Section 7 rights and violated Section 8(a)(1) of the Act.Champagne Color, Inc., supra, Montgomery Ward & Co.,supraB. Discrimination1. Ronald Watkins' dischargeDuring the events pertinent to this case Ronald Wat-kins worked on special assignment in the T-33 areaunder the general supervision of Bryan Lane and ShiftSupervisor Spencer Senters. In the last 5 days of his em-ployment his immediate supervisor was Glenn Allen As-linger. When Aslinger discharged him on May 15, 1979,less than 3 weeks after the Board election, Watkins hadworked for the Company approximately 11 years.173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa. Watkins' union activitiesWatkins was an active union supporter. During theelection campaign he attended about six union meetings;and on five or six occasions he distributed prounion ma-terial at the plant gate, including handbills, bumper stick-ers, decals, buttons, and T-shirts. He habitually wore nu-merous union insignia in and out of the plant, including aunion hat, union T-shirts, and a union button on his doffbag. He obtained between 25 and 30 employee signatureson union authorization cards and received and deliveredto the Union between 100 and 150 signed authorizationcards of other employees. One of his fellow workers de-scribed him as the most active union supporter in his de-partment.b. Company knowledge of and animosity respecting,union activities of WatkinsIt is beyond question that management knew of Wat-kins' union activities. As early as late February Lane ob-served him obtaining the signature of Michael Byrd on aunion authorization card and objected thereto. And, afterfurther discussion of the matter with Watkins andSenters, Lane closed the discussion by informing Wat-kins the incident would be documented in his file. Inearly April Relief Supervisor Ben Miller, pointing toWatkins' union T-shirt, commented, "I thought you hadbetter sense than that." Again in April, 2 or 3 weeksbefore the Board election, Supervisor Rowe asked himwhat he was doing with a union T-shirt on. And aroundthe same time Senters in substance informed him that, ifhe had not been wearing his various union insignia, theCompany would have considered him for a supervisoryposition.c. Concerted activities of WatkinsWatkins was also known to company officials for hisconcerted activities on behalf of other employees. Thus,on Wednesday, May 9, only 2 days before the incidentwhich resulted in his discharge, Watkins, Billy Joe Reed,the number one man of the doff crew for that shift,Guerry Porter, and his wife were in the rap shack whenAslinger came in wanting to know why the doff crewhad left one machine down. Watkins replied that it wasbecause they had no yarn. Aslinger then called Reedoutside the shack, telling him he had an attitude problem.From there the two went to the office. Watkins and theothers became concerned about the treatment of Reed,and Watkins, acting as spokesman, telephoned Senters toprotest. He told Senters what had happened and alsostated that they were going to come up to the office totalk with him because throughout the week Aslinger hadbeen acting like he was mad at the whole world. Senterssaid not to worry about it, that he would take care of it.Twenty to 25 minutes later, not having heard fromSenters, Watkins again telephoned him, saying they werecoming upstairs to talk with him. According to Senters,he by then had seen neither Reed nor Aslinger. Watkinsthen went to the office and talked with Senters who ap-parently satisfied him because he returned to work.From the above it is clear that, prior to Watkins' dis-charge, management knew of his union activities as wellas his concerted activities on behalf of fellow workers.Aslinger in particular might have had reason to resenthis activism because some of it involved complaintsabout him. However, it is not established in the recordthat he ever learned that Watkins complained about him,and the suspicious circumstances do not warrant an infer-ence that he learned. See United Broadcasting Companyof New Hampshire, Inc. d/b/a WMUR-TV, 253 NLRB697 (1980).While mere knowledge by an employer of an employ-ee's union and concerted activities is not sufficient to es-tablish unlawful motive in a discharge, as found earlierherein, Respondent is responsible for numerous otherunfair labor practices, all independent violations of Sec-tion 8(a)(1). Certain of these incidents particularly in-volve Watkins and tend to show supervisory animustoward his prounion activities. Thus, Lane took him totask for obtaining a signature to a union authorizationcard and indicated the incident would be documented inhis personnel file, and on the same occasion Senters in-terpreted a no-solicitation rule in overly broad terms. Onanother occasion Senters indicated his wearing of unioninsignia had cost him a chance for promotion. And, al-though not specifically directed to Watkins, the fact thatLane indicated to Billingsley that he would not be con-sidered for promotion if he continued to wear union in-signia and the statement of Wright to Sharp that hecould get into trouble for passing out union buttons, bothdemonstrate a management disposition to take adversepersonnel action respecting employees engaged in unionactivities. Because of these incidents and also because ofthe other numerous independent violations of Section8(a)(1) engaged in by Respondent, I find that companysupervisors, including Senters, harbored animus towardWatkins because of his union and concerted activities.Smedberg Machine & Tool, Inc., 249 NLRB 534, 540(1980).d. The circumstances surrounding Watkins' dischargeWhen Watkins reported for duty on the day shift onTuesday, May 15, he was discharged. Respondent con-tends that he was discharged for failing to satisfactorilyperform his job, for falsifying records, and for misrepre-senting what occurred on Friday, May 11. In its briefRespondent specifically relies on the first two of thesegrounds. Although not mentioned in Respondent's brief,reliance on the third is implicit in the position argued.On Tuesday, May 8, following a 5-day vacation, Wat-kins returned to work on the midnight to 8 a.m. shift inthe T-13 area. He was put on special assignment whichinvolved performance of any tasks given him by supervi-sion, and in particular the gathering of yarn samples forlaboratory testing, the checking of hotplates on thedraw-twist machines to determine whether they were op-erating within acceptable temperature limits, and reliev-ing the patroller in the area. He then worked under theimmediate supervision of Relief Supervisor Aslinger.On May 8 Watkins, noting that the forms for record-ing hotplate temperatures had not been initiated by theprior shift, asked Aslinger if hotplate temperatures werestill being checked. Aslinger replied they were. Watkins174 E. 1. DUPONT DE NEMOURSsaid he did not intend to check hotplates since the priorshift had not filled out their part of the form. Aslingerdirected him to perform his part of the paperworkanyhow and to check the hotplates. Watkins did so onMay 8. I base these findings on the credited testimony ofAslinger which is supported by his written investigativereport of the occasion. To the extent that Watkins' testi-mony is in conflict, I do not credit him. From other evi-dence in the record, I find that completion of the paper-work on hotplate temperatures was not a matter of over-riding importance in the minds of either supervisors oremployees charged with performing those duties.The next day, Wednesday, May 9, Watkins followedhis normal routine which included checking hotplates.His shift was uneventful except for the incident alreadynoted involving Aslinger's treatment of Billy Joe Reedwhich prompted Watkins to complain to Senters aboutAslinger. Thursday, May 10, was also uneventful, Wat-kins following his normal routine including the checkingof hotplates. Aslinger concluded that Watkins checkedthe temperatures on May 8, 9, and 10 because he filledout the report forms for those days, but Aslinger did notactually see him check hotplates.On May 11, Watkins again followed his normal routineto the extent of gathering laboratory samples, relievingthe patroller, and going to lunch. I find he did not checkhotplates although he filled out the reports as if he had.Checking hotplate temperatures necessitates use of apyrometer, an electrical instrument which, when not inuse, is kept in a room adjacent to the shift office. At orabout 5:20 a.m. on May 11 Watkins picked up the pyro-meter from this room.R He returned to his work areawith the pyrometer and entered the rap shack, remainingfor about a minute to speak with Reed. He testified hethen went out among the machines and began checkinghotplates with the pyrometer, returning to the rap shackat or about 6 a.m. and remaining there until about 7:30a.m. while transferring his information on temperaturesfrom a card to the regular hotplate temperature patrolsheets. I do not credit Watkins' testimony to the effectthat he was out among the machines checking hotplatetemperatures from shortly after 5:15 until on or about 6a.m. or his testimony that he actually checked the hot-plates on May 1. He did not specify any occasion otherthan 5:15 when he said he obtained the pyrometer, nordid he specify any other period in the shift when hechecked temperatures.Aslinger saw his reports on hotplate temperatures onTuesday, Wednesday, and Thursday and did not questionthe accuracy of those reports. But as of the end of theshift on Thursday he still had not actually seen himchecking hotplates. Early in the shift which began atmidnight on Friday, he reported to Senters that he hadnot seen Watkins checking hotplates and had some ques-tion whether he really made the checks. With Senters'cooperation they established surveillance of the pyro-* Watkins estimated that it was approximately 5:10 to 5:15 a.m. whenhe obtained the pyrometer. Cecil Kendall, a supervisor who was in theshift office watching for Watkins when he picked up the pyrometer,noted the time as 5:20 a.m. I do not credit the testimony of Watkins thatSenters, Roberts, and Aslinger were all in the office when he got thepyrometer.meter which was being electrically charged in the roomadjacent to the shift office. Throughout most of the shiftnone of the supervisors in the office, which includedSenters and at times Kendall, Norman Roberts, and As-linger, observed anyone take the pyrometer.At 5:20 a.m. Kendall saw Watkins pick up the pyro-meter. He informed Aslinger of this and had Roberts de-liver a note to Senters to the same effect. At 5:30 As-linger saw Watkins enter the rap shack with the pyro-meter. Aslinger continued to maintain uninterrupted sur-veillance of the rap shack until about 7:30 a.m. From5:20 to 6:30 a.m. Roberts joined Aslinger in watching therap shack, and from 5:45 to about 6:15 or 6:20 Sentersalso joined in the surveillance. During the period from5:30 to 7:30 a.m. Watkins remained in the rap shackexcept for two short excursions outside. On the first ofthese he got up, walked outside the rap shack, stretched,turned around, and went back into the shack. Thesecond excursion was at 7:11 a.m. when he emergedfrom the shack, went to the supervisor's desk, picked upa supply of hotplate temperature report forms and re-turned to the rap shack. I base these findings on thecredited testimony of Aslinger, Kendall, Roberts, andSenters.At or about 7:30 he came out to the supervisor's deskwith completed hotplate temperature reports. Aslingerconfronted him, asking if he checked the hotplates. Wat-kins responded that he had and asked why. Aslinger thentold him, "It is against company policy to falsify arecord" and indicated he wanted to see Watkins in theshift office. In the office Aslinger informed him that su-pervisors had been auditing him all night. According toWatkins, he also accused him of entering the rap shackwhen he returned from lunch and not emerging until7:30, which Watkins denied. Regarding the assertion thathe had falsified the records, Watkins asserted that therecord entries were correct and that a check of the hot-plates would verify their accuracy.9Aslinger informedhim there was not sufficient time for him to havechecked the hotplates. Watkins explained that he maywork a little faster than others and that he might havedone the task in 20 to 30 minutes although he did nothave a watch on at the time. Considering the largenumber of hotplates to be checked, I find there was notenough time between the time Watkins picked up thepyrometer and the time Aslinger saw him enter the rapshack for even a very fast worker to carry out the tem-perature checks. As the shift was nearing its end andWatkins was ready to leave for home, Aslinger told himthat supervision would let him know the outcome oftheir investigation on the following Tuesday when hewas to come in for the day shift.In disciplinary matters the personnel procedure gener-ally used in the plant is to administer progressive disci-pline. This was not used with Watkins. However, in caseof a serious act of misconduct, company proceduresallow for discharge without going through the progres-sive procedure. When the progressive procedure is usedthe immediate supervisor talks personally with the em-' Subsequent investigation established that the temperatures entered onthe reports were substantially correct,175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee in an effort to correct the fault. Sometimes addi-tional verbal instructions or admonitions are given in afurther effort to influence the employee to self- help. Thesecond step in the progressive procedure is one or morewritten "contacts" or reprimands to the employee, whichare also placed in his personnel file. The third step is toclassify the employee as unsatisfactory. The fourth stepis probation and the fifth and final step is discharge.In all discharges the supervisors involved present arecommendation to "the Staff," consisting of supervisorsand including the plant manager, the assistant plant man-ager, a planning control superintendent, an engineeringsuperintendent, and the personnel superintendent. Thestaff decides whether to discharge or not. I infer thisstaff so acted in the case of Watkins.On Tuesday, May 15, when Watkins reported for theday shift, he was sent immediately to the shift officewhere Aslinger handed him his final checks. He toldWatkins that the Company had decided to terminate hisservices.Watkins appealed his discharge to the plant managerpursuant to which a meeting was arranged with AssistantPlant Manager Kenneth Steuber on May 24. Steuber in-formed him management had taken a timestudy surveywhich indicated that he did not have sufficient time tocheck his hotplate temperatures during the time he saidhe did. Although Watkins explained that he had only es-timated the time at 20 to 30 minutes and that he had notclaimed this was exact, Steuber stated he was standingbehind the termination decision. Watkins then askedwhy, if it were such a priority matter, the paperwork onhotplates had not been filled out for 5 days prior to hiscoming on duty May 8. Steuber replied that the employ-ee responsible actually had the information written on acard but had not transferred it to the hotplate tempera-ture patrol sheets. He reaffirmed he was standing behindWatkins' termination.Although the basis for management's position on thedischarge was that there was not sufficient time for Wat-kins to do what he said he did, the General Counsel of-fered evidence as part of the case-in-chief that on Wat-kins' last night at work there were only eight machineswhich needed checking. Watkins estimated that, depend-ing on conditions, he needed anywhere from 3 to 6 min-utes to check all hotplates on a machine and that normal-ly it took him 3 to 4 minutes. Guerry Porter, who re-placed Watkins after his discharge, at first required alittle over 5 minutes to do one machine but after someexperience he performed the same work in 4 minutes ora little less. Based on this evidence I find that Watkinswas able to check the hotplates on the eight machines ina minimum of 24 minutes and a maximum of 48 minutes.e. Respondent's motive in discharging Watkins(1) The prima facie caseEven though the temperature information which Wat-kins entered on the hotplate temperature reports was notinaccurate, a preponderance of the evidence shows thathe did not actually check temperatures on May 11. I findhe simply entered the temperatures previously recorded.This did not inure to his benefit, other than to give himmore free time in the rap shack, nor did it affect plantproduction. Nevertheless, Aslinger correctly concludedthat he did not perform this part of his job on May II,although he said he did, and that the temperature reportswere false in that they were not based on actual checksmade by Watkins on May 11.In ordinary circumstances such neglect of duty andmisinformation is adequate ground for discharge. Here,however, because of the evidence of company unionanimus, the timing of the discharge in relation to its vig-orous antiunion campaign, and its numerous unfair laborpractices, and in particular the timing of the surveillanceimmediately after Watkins' concerted activities on behalfof Reed which suggests "a predetermined plan to dis-charge" Watkins, a prima facie case of discrimination ismade out. Wright Line, a Division of Wright Line, Inc.,251 NLRB 1083 (1980). Aslinger's program of surveil-lance, set up on Friday after he had unquestioningly ac-cepted Watkins' temperature reports on Tuesday, andagain Wednesday and Thursday, tends to show that Wat-kins' concerted activities on Wednesday, in which hecomplained to Senters about Aslinger, prompted the sur-veillance. Watkins' misconduct may well have gone un-detected if the supervisors had not purposefully set outto learn if he really was making his temperature checks.It can also be argued that the successive discharge ofthree union supporters, Watkins on May 15, Merrimanon May 16, and Jones on June 18, warrants an inferenceof unlawful motive in the discharge of each. Because ofthe circumstances I do not draw such an inference.There is an absence here of evidence specifically con-necting these three employees to one another. The totalcomplement of plant employees is large, almost 3,000. Inthe Board election, 2,828 employees in the bargainingunit were eligible to vote. Of these 2,756 cast valid bal-lots, 1,196 for the Union. With these large numbers, andabsent other evidence connecting them, the relation ofone discriminatee's case to the others is not apparentfrom this record.(2) The issue of disparate treatmentThe General Counsel contends that Respondent hasnot been evenhanded in discharging Watkins because 5months later, in dealing with employee Michael Ramseyfor falsifying production records, it discharged him andthen reinstated him. That incident, however, does not es-tablish disparate treatment of Watkins. Ramsey was dis-charged for failing to make a predoff and post doff in-spection on his draw-twist machine and then signing therecord that it had been made along with other checkslisted on the record card. When he appealed further in-vestigation revealed that as many as 5 percent of thattype of record were similarly incomplete yet no otheremployee had been disciplined for signing off on thecards. Ramsey was reinstated because management ulti-mately concluded that he had not intended to falsify therecords.Evidence in the present matter establishes that, duringthe calendar years 1974 through 1979, only 76 employeeswere discharged out of a total complement at times aslarge as 3,500 employees. Of these 76 discharges, 5 (in-176 E. I. DUPONT DE NEMOURScluding Ramsey) were reinstated. Of the remaining 71discharges, 6 (including Watkins) were for falsifying oneor another type of record. Thus, on April 25, 1974,Vernon Hewlett was discharged for signing out of theplant under an assumed name; on March 27, 1975, JamesJohnson was discharged for falsifying his disabilityrecords; on January 13, 1976, Larry Grider was dis-charged for the same reason; on July 18, 1977, RonaldNorris was discharged for falsifying records, failing tochange travelers, and recording that they were changed;on May 15, 1979, Watkins was discharged, according toRespondent's records, for "failure to perform all func-tions of job assignment, falsification of records, misrepre-sentation of facts"; and on August 17, 1979, RonnieDishroom was discharged because he "failed to satisfac-torily perform his job and falsified denier records." Theevidence does not reveal, except for the case of Ramsey,whether during this 5-year period discipline short of dis-charge was imposed for falsifying records. The evidencedoes establish beyond doubt that falsifying records was adischargeable offense. The other discharges on thisground demonstrate that, even if Watkins' faults hadbeen discovered in the absence of his protected activities,he nevertheless would have been discharged. In this re-spect the present matter differs from Wright Line, Inc.,supra, where the Board found significant evidence of dis-parate treatment of the discharged employee. By contrastRespondent here has demonstrated that it would havetaken the same action against Watkins even in the ab-sence of his union and concerted activities. Gerald M.Martin and Kathleen R. Martin, a Partnership Doing Busi-ness Under the Trade Name and Style of Liberty PavilionNursing Home, 254 NLRB 1299 (1981); see also StewartGranite Enterprises, 255 NLRB 768 (1981). Watkins' casealso differs from Wright Line in other respects. Thus, inWright Line, surveillance of the employee involved origi-nated with higher management officials who had noreason to check up on the employee, a circumstance sug-gesting a predetermined plan to get rid of the employee.By contrast, surveillance of Watkins originated with thelowest level of management, his immediate supervisorwho arguably had reason to check up on him becauseover several days he on no occasion had observed Wat-kins actually performing the temperature checks whichhe reported. In Wright Line the final paycheck was pre-pared prior to confronting the employee with the allegeddiscrepancy. Watkins, on the other hand, was given anopportunity to explain before the decision to dischargehim was made. Another difference is that in Wright Linethe work reported as performed was in fact performed,the only discrepancy being, as the employee explained,that it was not performed at the particular time shownon the report, a relatively minor discrepancy. With Wat-kins, however, the work, as shown by a preponderanceof the evidence, in fact was not performed. In WrightLine the sole ground for discharge was falsifying theproduction record. By contrast, Watkins was dischargedon three grounds, not performing the work, falsifying theproduction records, and then verbally giving false infor-mation when confronted by his supervisor.In these circumstances, even if Watkins' protected ac-tivities prompted his supervisors to scrutinize his tem-perature checks and reports, the results of which scruti-ny led to his discharge, the inference is not warrantedthat he would have been discharged if something lessthan a dischargeable offense had been uncovered. SeePork King Company, 252 NLRB 99 (1980). Consideringthe whole record, I do not find that Watkins' "protectedactivities are causally related to the employer actionwhich is the basis of the complaint." See Wright Line,Inc.. supra, fn. 14. Accordingly, I find that a preponder-ance of the evidence fails to establish that Respondentdischarged Watkins for unlawful reasons in violation ofSection 8(a)(3) and (1) of the Act.2. James Merriman's dischargeOn May 17, about 3 weeks following the Board elec-tion, James Merriman was discharged after havingworked for Respondent almost 15 years. At the time ofdischarge he was a spinning machine operator in the T-33 spinning area.a. .Merriman's union activitiesMerriman was one of the most active union propo-nents in the plant. It is beyond dispute that company offi-cials knew of his union activities and interests. He wasamong the handful of employees who initially went tothe union hall to request that the Union organize at theplant. In the campaign which followed, his prounion ac-tivities included attendance at between 20 and 30 unionmeetings, handbilling at the plant entrance on about 20occasions, and the wearing of various union insignia inthe plant including the dillies, union buttons, union T-shirts, a variety of union hats, a union jacket, and a spe-cial custom made denim jacket bearing an American flagand a union insignia. He also exhibited the union dilliesand union bumper stickers as well as "Vote Teamster"sideboards on his pickup truck. He distributed union tagsamong fellow employees at the plant, handed out unioncards to employees in the plant, and openly solicitedthem to join the Union. He was one of three campaigncoordinators responsible for the organizational effortsamong between 500 and 600 employees on his shift.During the campaign he organized an employee boycottof the information and discussion (I&D) meetings in hisdepartment which was 95 percent successful. In connec-tion with the representation hearings scheduled in ad-vance of the Board election, which was attended bycompany officials, he provided transportation for unionwitnesses, and he personally served a Board subpoena ona company official at the plant on the day scheduled forthe hearing. As already noted, a few days prior to theelection he and Sharp asked permission of his supervisor,James Wright, to enter the plant during their vacationtime prior to the election for the declared purposes ofcampaigning among fellow employees during lunch peri-ods.b. Merriman's assignment of May 16The spinning operation in which Merriman worked in-volves complex machinery to convert liquid polymerinto nylon thread. The controls for these machines areon the third floor of the plant. Below on the second177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfloor packs of liquid polymer supply this material to themachines which transmit it in thin streams through verti-cal funnels to spinning machines on the first floor.The spinning machines are arranged in lines, two ma-chines to a line, each machine with 32 spinning positions.One-fourth of these, or eight positions, known as a quad-rant, are assigned to each spinning operator. Line 4 onthe first floor consisted of spinning machines 301 and311. Merriman's assignment was to operate the fourthquadrant on the high side of spinning machine 311 whichincluded spinning positions 25 through 32. Among spin-ning operators the fourth quadrant of spinning machine311 had the reputation of being difficult to operate andof having frequent and numerous breaks in the fiberbeing spun.c. Transfer line changesFrom time to time after extended periods of use, thefunnels or lines which transfer the polymer filament fromthe second floor to the first floor require cleaning. Toaccomplish this it is necessary to make a changeover intransfer lines on the second floor. For this changeoverthe spinning machines on the first floor are shut downfor several hours. Such a transfer line change for line 4spinning machines (machines 301 and 311) was scheduledfor 8:30 a.m. on May 16. The spinning operators onthose machines, including Merriman, were so informedby their supervisor shortly after 8 a.m. that day.d. Breaks in thefiberBreaks in the fibers going to the various spinning posi-tions on a spinning machine are a frequent occurrence.Such breaks are of two types, quality breaks and string-in breaks during doffing, both of which interrupt thespinning at the position involved. When such breaksoccur, it is the responsibility of the spinning operator to"string the positions back up" thereby reactivating thespinning process at those positions.Merriman testified that between 8 and 8:30 a.m. onMay 16, two positions in his quadrant ceased operatingdue to quality breaks, and that between 8:30 and 9 a.m.three string-in breaks occurred. When the first twobreaks occurred and again when the three occurred, hecontacted someone on the second floor (he did not saywho) to inquire whether he should string the positionsback up in view of the scheduled changeover and wasinformed that he should not. Shortly after 9 a.m. thethree remaining positions quit spinning yarn so that hisentire quadrant was not operating.Wright corroborates Merriman to the extent that pro-duction records show he experienced five positionalbreaks that day, three of them quality breaks and twostring-in breaks. The patroller, Herman Vincent, cor-roborates Merriman to the extent that between 8:30 and8:40 a.m. three or four of Merriman's positions weredown, that Merriman was pulling "wraps" off position27 which was down and, while he was doing this, posi-tion 32 went down by itself. Fellow employee GwinMillwood, who was working the third quadrant of ma-chine 311 next to Merriman, also corroborates him to theextent that he observed him cleaning up his down posi-tions and calling the second floor to ask what to do withthem and also that about 10 minutes before 9, while Mer-riman was working at his position 32, position 26 wentdown by itself. Because of the scheduled transfer linechange, none of the operators on line 4 who had posi-tions down bothered to restring them. Other than Merri-man, none were disciplined.The transfer line change scheduled for 8:30 was de-layed until after 9 a.m. Although some of the spinnerswere informed of the delay, Merriman was not. He testi-fied, and I find, that around 9 o'clock only three of hispositions were running. In normal operations each strandruns on a separate bobbin. However, cordage bobbins areutilized when the operator doffs the regular positions orin anticipation of a maintenance shutdown such as thetransfer line change scheduled for that morning. In usingcordage bobbins, more than one strand may be combinedon a single bobbin and that is what Merriman had donewith the strands from the three remaining running posi-tions on May 16. He testified that shortly after 9 a.m.these three positions quit spinning yarn. At that point thetransfer line change had not yet occurred, although Mer-riman was unaware of this.e. Waste on the second floorMeanwhile, on the second floor Supervisor DonaldBritt, who is Wright's immediate superior, noticed wastematerial accumulating on the floor and concluded thatthe fourth quadrant of spinning machine 311 was not op-erating. He telephoned Supervisor Wright on the firstfloor to inquire what had happened. Wright went toMerriman's station and asked him what happened. Merri-man replied that the second floor had shut it down.Wright reported this at or about 9:10 a.m. to Britt, whodenied that was the case. Two or 3 minutes later thetransfer line switch began. Wright and Britt consideredwhether the positions in the fourth quadrant should bestrung back up, but decided, since the line change hadalready started and only about 20 minutes were involvedbefore the changeover reached the fourth quadrant, thatthey should not string up the positions. They thus had anopportunity, which they rejected, of reducing or mitigat-ing any loss of production in the fourth quadrant forwhich a short while later they accused Merriman ofbeing responsible.After talking with Britt, Wright returned to the firstfloor and asked Merriman again why his positions werebroken back and Merriman again replied that the secondfloor broke them back. Wright told him they were inves-tigating it and would get back with him later.Wright checked the break records which showed fivebreaks between 8 and 9 a.m. Whether these were qualitybreaks or string-in breaks appears to me to be inmaterial.f. The accusationAbout I p.m. Wright took Merriman off his job andtook him to the section office where Wright, Britt, andBryant talked with him. They accused him of deliberate-ly breaking his positions back, sabotaging the machine.Wright said it was a serious offense and that his job wasin jeopardy. Merriman denied doing so, saying that he178 E. 1. DUPONT DE NEMOURSknew better than to do something like that because hewas a union supporter and they were being watched andhad to be really careful. He said, "This is a railroad job"and asked for a thorough investigation. Wright repliedhe was not concerned about who did or did not supportthe Union, that all he was concerned about was the inci-dent on Merriman's quadrant and the lost production. Atapproximately 1:30 Wright escorted Merriman to theplant gate. According to Wright he sent him home fordeliberately breaking or sabotaging his machine, that is,his eight positions should have been running normal pro-duction since there had been a delay and the transfer lineswitch had not yet begun. From this testimony ofWright it is apparent that management held Merrimanresponsible not only for the last three down positionswhich had, according to him, gone down just beforeWright first asked him what had happened, but also forthe other five positions which had earlier experiencedbreaks as noted on the break record. Bryant had report-ed to his fellow supervisors that many of Merriman's po-sitions were running cordage, the inference being thatthis procedure is not acceptable. However, the unrefutedevidence of several operators on other quadrants indi-cates that it is normal and acceptable to run cordage inanticipation of a scheduled transfer change shutdown.On May 16 other operators were running cordage also,and no supervisor directed Merriman not to, or to ceaseto, run cordage or to restring down positions.After being sent home Merriman immediately contact-ed the Regional Office of the Board to request thatforms be sent him so he could file unfair labor practicecharges against the Company. The forms were sent andthereafter the Union on his behalf filed the chargesherein.g. Separation procedures-the Weingarten questionThe next day, May 17, Wright telephoned Merrimanat home and asked him to come to the plant. In this con-versation Merriman for the first time asked that witnessesbe present at any meeting with management. Wright,however, refused, saying their meeting would be privatewith no witnesses permitted. Obviously Merriman hadreason at that point to anticipate that any meeting mightinvolve discipline for him. That afternoon at Wright's re-quest Merriman met with him at an office near the plantgate. He again asked that a witness be present, which re-quest Wright again denied. Wright read a statement in-forming him that he was discharged for deliberatelybreaking back his quadrant to the second floor and run-ning waste. Wright asked him if he had any further in-formation to add and, according to Wright, Merriman re-peated what he had previously said, that it appeared hebroke some positions back but that in fact he did not. Itis thus apparent that the investigation remained open andWright was seeking whatever information Merrimancould provide. Wright informed him he could appeal thedischarge to the plant manager and that he would thenbe entitled to witnesses if he chose to appeal.Following their conversation Wright escorted Merri-man to the personnel office to talk with the industrial re-lations counsel. Merriman, however, told him he wouldrather not see the industrial relations counsel until he hadan opportunity to get his own legal advice. In spite ofthis request, Wright escorted him to Personnel Supervi-sor Chick Thomas who asked him what happened, there-by continuing the investigation. In response Merrimandescribed the events of May 16. He also informedThomas he thought he was bcing discriminated againstbecause of his union activities. Although Merrimanduring the campaign had handed union handbills toThomas as he entered the plant, Thomas said this wasthe first he had heard of Merriman's union activities, aseemingly disingenuous remark for a personnel official.During their interview Thomas took notes on what Mer-riman said, recording in detail the information givenabout the events of May 16. Thomas discussed his rightsrespecting pension, life insurance, and the dental andmedical plans. In answer to Thomas' question as to whatled up to the discharge, Merriman described the shut-down which Thomas recorded in the following lan-guage:He said a shutdown to change packs had beenscheduled and he had switched his positions (8) toplied yarn. Sometime between 8:00 and 9:00 a.m.,two positions broke and when he asked secondfloor if they would throw down, they said, no.About 9:00 a.m. another position broke and whenhe asked second floor for throw down, they said,no. Five positions were still on plied yarn and whentwo of them broke they were not thrown down.Subsequently, the other three positions were takendown and not thrown down. When he asked asecond floor operator what had happened to causethe yarn to run out, the reply was "I don't know."Bill Vinyard on second floor said someone mighthave thrown it in the basket.He said it appeared he had deliberately shut downthe positions but he said he did not do it and he isinnocent.After leaving Thomas' office, Merriman met Wright atthe plant gate and left.It is undisputed that, on May 17 after Merriman wasinformed he was being discharged, he requested that awitness be present with him at any meeting with man-agement concerning his employment situation. The re-quest was denied and nevertheless Wright and Thomasboth conducted investigatory meetings with him whichresulted in his final termination, an event which Merri-man could reasonably expect. Even though no union wasin the picture representing Merriman at these interviews,under Section 7 of the Act he was entitled to the pres-ence of an employee representative of his own choosing.Anchortank, Inc., 239 NLRB 430 (1978), enfd. in perti-nent part 618 F.2d 1153 (5th Cir. 1980); Good SamaritanNursing Home, 250 NLRB 207 (1980); Illinois Bell Tele-phone Company, 251 NLRB 932 (1980). An importantfactor in the present situation is the effort of both Wrightand Thomas to obtain additional facts from the mouth ofMerriman. Good Samaritan Nursing Home, supra; Baton170 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRouge Water Works Company, 246 NLRB 995 (1979).For the above reasons, I find that in denying Merriman awitness or representative Respondent violated Section8(aXl) of the Act. N.L.R.B. v. J. Weingarten, Inc., 420U.S. 251 (1975).h. Unemployment compensation proceedingsOn May 18, the day after his discharge, Merriman ap-plied to the Tennessee Department of Employment Secu-rity for unemployment compensation. Respondent op-posed his claim and on May 25 a hearing was held bythe state agency which resulted in a decision allowingMerriman's claim on the ground that cause for his dis-charge had not been established. Respondent appealedand a second hearing was held on June 21 before an ap-peals referee. On June 25 the Appeals Tribunal of theTennessee Department of Employment Security issuedits decision denying Respondent's appeal and "in all mat-ters" affirming the initial determination approving Merri-man's claim. The Appeals Tribunal's decision includesfindings of fact which, in pertinent part, are as follows:Employer contends claimant was responsible for themalfunctioning of equipment between 8 a.m. until 9a.m. on May 16, 1979. He did not report the prob-lems to his immediate supervisor. No other prob-lems, circumstances or situations prior to the inci-dent were made part of this record. Witness allegedthere was a planned shutdown at 8:30 a.m. and par-ties at instant hearing did not receive instructions ithad been delayed or aborted. Under the circum-stances and situations that developed between 8a.m. until 9 a.m. on May 16, 1979 indicated allworking conditions, breakdowns, etc. were of a rou-tine nature. Opinions of witnesses were the equip-ment malfunctions is very common and known tomanagement, and is due for a general overhaul orrepair process. It would be very expensive for theCompany to shut down for the repairs. They havebeen needed for about I year. There are no recordsavailable to show claimant performed wrongdoingor acted in an irrational manner or functioned anydifferently on this day than he had on prior occa-sions under similar circumstances. Claimant deniedall employer allegations and did not violate a policyor rule in performing his work functions on May16, 1979.Although the Board gives consideration to such deci-sions of state agencies, they are not binding on theBoard. Aerovox Corporation, 104 NLRB 246 (1953), enfd.211 F.2d 640 (D.C. Cir. 1954).i. Respondent's motive in discharging Merriman(1) The prima facie caseAs with the Watkins' discharge, the motive in dis-charging Merriman is to be tested in accordance with theformula set out in Wright Line, Inc., supra. For the rea-sons noted below, I find that the evidence makes out aprima facie case of discriminatory motive in the dis-charge. First, there is no indication in the record of unsa-tisfactory performance in his long tenure as an employee.There is overwhelming evidence of his extensive unionactivities, company knowledge of which is beyonddoubt. As in the case of Watkins, and for the reasons al-ready stated herein in connection with that discharge,Respondent's numerous independent violations of Section8(a)(1) during the preelection campaign warrant an infer-ence of managerial animosity respecting employees ac-tively engaging in union activities, which includes Merri-man.The circumstances surrounding the discharge, evaluat-ed in the context of the above findings, lend further sup-port to the finding of discriminatory motive. Thus, thetestimony of Supervisor Wright shows that managementfound fault with Merriman because all eight positions inhis quadrant were out of operation. Five of these posi-tions were susceptible of being put back into operationpending the scheduled changeover by being strung upagain, which Merriman had not done. Yet it is normalpractice, pending a scheduled changeover, to not restringpositions. Merriman had done so in the past without get-ting into trouble and on May 16 other spinning operatorson the line scheduled for changeover were not restring-ing their down positions and they received no discipline.Further on this point, when the three supervisors firstconcerned themselves with Merriman's quadrant on May16, they considered having him restring the down posi-tions but opted not to because the imminent changeoverfor his quadrant was expected in 20 minutes. Thus, theyapparently did what Merriman had done in not restring-ing. Had they directed Merriman to restring those posi-tions, they would have mitigated his alleged responsibili-ty for some of the lost production for which they criti-cized him.The weight of the evidence shows that the breaks onthe five positions referred to were normal for this type ofoperation and there was no basis for singling out Merri-man and criticizing him about those. The last three posi-tions ceased operating shortly before the changeoverbegan. Breakdowns are a common occurrence in thespinning operation. Merriman testified credibily that hislast three positions went down by themselves. He repeat-edly denied shutting them down himself and attributedresponsibility for the shutdown to the second floor, alogical inference in view of the scheduled changeover. Itwas his repeated assertion that the second floor had shutdown that convinced his supervisors he was guilty of sa-batoge. They took the position that if he was wrongabout this (and he was wrong because unknown to himthe changeover had not yet begun) he must have shutdown the position himself. But that quick conclusion ig-nored the third possibility that the yarn could havestopped coming down from the second floor because offault or obstruction in the equipment which delivered theyarn to the first floor. There is evidence in the recordthat the facilities were long overdue for overhaul. Otherevidence indicates that the scheduled changeover was re-quired by the normal accumulation of obstructive materi-al in the transfer lines.In these circumstances, I find that the General Counselhas made a prima facie showing sufficient to support the180 E. I. DUPONT DE NEMOURSinference, which I make, that Merriman's union activitieswere a motivating factor in the decision to send himhome on May 16 and to discharge him on May 17.Under Wright Line, Inc., supra, this showing shifts to Re-spondent the burden of demonstrating that it would havesuspended and discharged him even in the absence of hisunion activities.(2) Evidence of cause for discharge of Merriman(a) The initial investigationWhen Britt first called Wright and Wright asked Mer-riman why his quadrant was down, Merriman said theybroke them back on the second floor. Wright asked himif he had been notified that the second floor was begin-ning to pull the packs, and Merriman said no. Wrightsaid he would go to the second floor to see if for anyreason they had changed the order of removing thepacks because they were supposed to begin on position16 (the other side of the machine) and then come over toposition 17 on Merriman's side, which would have madehis positions the last to go down. Wright then went tothe second floor and learned that they had not yet begunchanging packs on the fourth quadrant of machine 311and that they were just then starting to pull the packs atposition 16 on the other side of the machine.He returned to Merriman who reaffirmed what he hadsaid before. Wright then checked the break recordswhich showed five breaks recorded between 8 and 9a.m., three quality breaks and two string-in breaks, whichnormally would be recorded by Merriman as quadrantoperator, or by Vincent as the patroller.Wright returned to Britt and the two of them contin-ued their discussions. They were joined by Britt's superi-or, Jack Bryant, and, after further discussion, Britt noti-fied the area supervisor, Harold Reed. After about anhour they decided there had been no equipment failure,that there was no reason for Merriman's quadrant tocease operating while others continued, that the yarnbuildup in the interfloor tubes observed by Britt couldonly happen by the operation being "broken back" fromthe first floor, and that it was Merriman who had brokenthe positions back to avoid stringing up and doffing offagain. Britt told Wright to send Merriman home pendingcompletion of the investigation.(b) The firther investigationAfter Merriman was sent home, according to Bryant,the supervisors continued their investigation by lookingat process records, break records, and other unspecifiedinformation. The record evidence shows that all of thespinning machines were erratic in performance. Spinningmachine 311 was no more so than the others. Companyrecords indicate that the number of breaks experiencedon the quadrant on which Merriman was working wascomparable to that experienced on other machines.In comparing notes prior to sending Merriman homeBryant, Britt, and Wright took note of the fact that onhis quadrant Merriman was running a great deal of cord-age and also that, although his quadrant went down, theothers kept running normally. They determined therehad been no equipment failure; that there had been noreason for Merriman's quadrant to go down and theothers to continue to run. Britt had observed yarn build-ing up in the interfloor tube which, according to him,could only happen when the positions are broken backfrom the first floor. They decided Merriman had com-mitted sabotage because each time Wright spoke withhim, he said that the second floor had broken the posi-tions back, and, based on what Britt observed, that couldnot have happened. One additional factor considered wasthat if positions are broken back on the second floor noaccumulation of yarn develops in the interfloor tube asoccurred with some of Merriman's positions approxi-mately 15 minutes before the line was shut down for thetransfer switch. These were the considerations whichBritt testified persuaded the supervisors that Merrimanhad intentionally shut down his quadrant. In searchingfor a reason why he would have done this, they appar-ently inferred that he was trying to avoid the additionalwork of restringing and doffing.After sending Merriman home, Britt, Bryant, andWright looked at process records and break records onthe spinning machines as well as other information notspecified by Britt. This did not alter their views. Atabout 3 in the afternoon Britt presented the matter to"the staff' in accordance with established personnel pro-cedure, recommending that Merriman be discharged fordeliberate, unauthorized shutdown of company equip-ment and sabotage. The staff accepted the recommenda-tion and this became the dispositive determination in dis-charging Merriman, subject, of course, to the possibilityof reversal in the event of an appeal to the plant man-ager. In Merriman's case no appeal was taken.(c) Concludingfindings respecting motive indischarging MerrimanConsidering all the above evidence, I find that Re-spondent has failed to demonstrate that it would havesuspended and then discharged Merriman even if he hadnot engaged in union activities. As already pointed outherein he was outstandingly active on behalf of theUnion. And, as he pointed out when he was accused ofdeliberately shutting down his quadrant, it would befoolish for him as a union activist to have done so. Heasked for a thorough investigation.One circumstance which significantly influenced thesupervisors who recommended his suspension and dis-charge was Merriman's own statement, which he reaf-firmed, that the second floor had broken back his posi-tions. It is clear from all the evidence that he referred tothe last three positions that went down. This view of thesupervisors assumes the question at issue; namely, Merri-man's honesty in making that statement. This is so, be-cause, if he really did not break back these positions(which he repeatedly denied doing) then the most logicalexplanation, in view of the planned transfer change, wasthe one he gave when Wright asked him what happened.Thus, his repetition of this explanation was and is no evi-dence whatsoever that he was guilty of sabotage.Another circumstance considered important by thesesupervisors was that only the fourth quadrant of spinningmachine 311 was entirely down while other quadrants181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued to operate "normally," and the supervisorsconcluded there was no reason for this other than sabo-tage by Merriman. But the evidence shows that Merri-man's quadrant was not the only one with some downpositions. Yet management held him at fault even thoughat least five of his breaks were of the usual type. In thisrespect management treated Merriman disparately fromthe way it treated other spinning operators on May 16and from the way it historically had treated spinning op-erators. This disparate treatment extended to the lostproduction involved in the quadrant shutdown for whichmanagement held Merriman responsible. Operators otherthan Merriman were not restringing down positions be-cause of the impending transfer change and received nodiscipline for this, it being the usual practice. And the su-pervisors themselves opted not to limit losses in Merri-man's quadrant by having him restring down positionseven though from their superior positions they expected20 minutes to elapse before the transfer change affectedthe fourth quadrant.The operators familiar with spinning machine 311 con-sidered the fourth quadrant more troublesome and diffi-cult to work with than other quadrants on 311 or onother machines. The view of management was that ma-chine 311 and its fourth quadrant were no more erraticthan other machines and positions, a view supported bysome of the records of breaks. On the other hand, duringthe 3 months prior to May 16, company records show awide variation between positions on the quadrants of311, with the first quadrant running best, the second nextbest, and the third and fourth quadrants equally runningthe worst. During the 3 months after May 16 the firstquadrant again ran best, the second quadrant again nextbest, the fourth quadrant third best, and the third quad-rant the worst. The record indicates that all spinning ma-chines were erratic so that even if machine 311 and itsfourth quadrant were not typically more erratic thanothers that fact is not persuasive evidence that its fourthquadrant was not erratic enough to shut down on itsown. Yet Respondent's management ruled out this possi-bility. Employee Campbell testified credibly, and I find,that about 2 years earlier the entire fourth quadrant of311 had gone down on its own. Bryant said he could notremember this, but neither he nor any other supervisorspecifically denied it.Britt concluded that the accumulation of waste on thesecond floor could only result from a breakback on thefirst floor and that, therefore, Merriman had broken backhis positions. This, at best, was a judgment call by Brittthere being no persuasive evidence why the same accu-mulation would not occur if the machine shut down onits own. Britt, Bryant, and Wright inferred that Merri-man had shut down to avoid stringing up and doffing offhis positions. This also was faulty reasoning because, asalready noted, other operators were doing the samething, it was normal practice to do so, and the supervi-sors themselves opted against having Merriman restringhis positions. Moreover, there is no evidence in therecord that Merriman was a malingerer. On the contraryhis long tenure indicates he was a satisfactory employee.In sum, the rationale of the three supervisors, whichbecame the basis for the staff decision to discharge Mer-riman, lacks persuasion and fails to demonstrate that thesame conclusion would have been reached if he had notbeen a high profile union activist. The prima facie case ofdiscriminatory motive in the discharge not having beenrefuted, I find that Respondent's discharge of Merrimanwas flawed by an unlawful motive. I further find that hisdischarge discouraged membership in the Union and, fi-nally, that the discharge violated Section 8(a)(3) and (1)of the Act. Wright Line, Inc., supra.3. Harassment and discharge of Gary JonesGary Jones was employed by Respondent a little over8 years, from June 4, 1971, to June 18, 1979, when hewas discharged. At the time of discharge he was a drawbulk operator in the T-13 cordura area. His duties chief-ly consisted of stocking his machine and doffing it off.From March 6, 1979, until his discharge, his immediatesupervisor was Bryan Lane.a. Jones' union and protected activitiesDuring the preelection campaign Jones was a highlyvisible union supporter, the most outspoken among theapproximately 19 employees in his area. His activities in-cluded obtaining the signatures of approximately 30fellow employees on union authorization cards, attendingabout 10 union meetings, passing out of union handbillsat the main plant gate on about 10 occasions, and wear-ing various union insignia on his clothing and his doffbag. In this latter connection he wore a union T-shirtevery day in the plant as well as a hat adorned withunion stickers, buttons, and other insignia. Even after theUnion lost the election, he wore his union T-shirt on twoor three occasions, including June 17, the day he wassuspended.In mid-March Jones complained to Union BusinessAgent Jimmy Tipton about what he considered discrimi-nation by Supervisor Bryan Lane against himself andfellow employee Johnny Horton on March 11 and 12.Thereafter on March 21 the Union on behalf of Jonesand Horton filed unfair labor practice charges in Case10-CA-14488 with the Board against Respondent. Thecharges, which were served on Respondent. allege thatLane, in violation of Section 8(a)(1) and (3) of the Act,threatened Jones and Horton with adverse action con-cerning their job status based on their wearing of unionT-shirts and their support of the Union. Jones was subse-quently called down to the union hall where he was in-terviewed by a Board agent and gave an affidavit in con-nection with the investigation of the charges. Lane simi-larly was interviewed and gave a statement. The partiesstipulate that the charges were withdrawn on May 8.b. Company knowledge and animusAs with Watkins and Merriman, Jones' overt, visiblesponsorship of the Union in the plant during the preelec-tion campaign is persuasive evidence that company offi-cials had knowledge of his attitude and activities regard-ing the Union. In addition, as noted below, other evi-dence in the record further demonstrates such knowl-edge.182 E. 1. DUPONT DE NEMOURSAs was the case with Watkins and Merriman, Re-spondent's numerous independent violations of Section8(a)(l) of the Act show the general animus of Respond-ent and its supervisors toward the Union and union pro-ponents. Specifically respecting Jones' immediate super-visor, Lane, his unlawful interrogation of Billingsley onMarch 5 as well as his statement to the effect that wear-ing union insignia could cost Billingsley promotion to asupervisory position indicate his animus toward theUnion and its proponents. Similarly, Lane's objection toWatkins' obtaining the signature of Byrd to a union au-thorization card in late February indicates his union bias.And animus toward Jones' prounion attitudes and activi-ties is demonstrated by Wiley's remarks to him on theday before the election in which Wiley indicated the fu-tility of employees' selecting the Union to representthem. In his remarks, Wiley commented on how theCompany would fare in any bargaining with the Union,stating that DuPont was not going to let Gary Jonesstand in its way.Also, as set out hereinafter, Lane engaged in a pro-gram of surveillance of Jones which the General Counselaccurately characterizes as harassment. The timing ofthis surveillance and the sanctions that attended it, in re-lation to the Union's loss of the election and the suspen-sion and discharge of Jones, further indicate Lane's andRespondent's animus toward his union activities.c. The harassment of JonesThe General Counsel contends that Jones was har-assed because of his union activities and because hebrought about unfair labor practice charges against theCompany.Sometime in late February Lane was first assigned assupervisor for the cordura area with approximately 19employees, including Jones, on his shift. In late Februaryand early March, to orient himself to his assignment, hereviewed the personnel files of all employees under him.Respondent had been experiencing difficulties with cus-tomers because of defective products and managerial ef-forts were underway to reduce the number of defects.Lane endeavored to "run a tight ship" in his section. Ifind that he did so, at least in part, because of highermanagement's efforts to eliminate product defects.But his efforts were not limited to the improvement ofefficiency. Around the first of March, while the preelec-tion campaign was in full swing, employee MichaelWilson complained to Shift Supervisor James Wiley thatunion supporters, which included most of the employeesin Lane's section, were not permitted to leave their workarea although an antiunion employee was allowed toroam at will. Wiley, admitting he had noticed the samething, promised he would talk to Lane about it and getback to Wilson. Some 2 weeks later, about March 15,Wiley told Wilson he had spoken with Lane and whatWilson had complained of would not happen again.Thus, at the start of his tenure as supervisor in the cor-dura area Lane used his supervisory authority to restrictthe activities of union supporters. He did this with theknowledge of his superior and continued to do so at leastuntil after Wilson complained to Wiley. In a furthereffort to tighten up operations in his section, Lane, soonafter he was assigned as supervisor, talked separately toeach section employee about the duties of his job, safety,housekeeping responsibilities, productivity, use of thecafeteria, coming to work on time and not leaving early,and following standard plant procedures. He gave thesame talk to all 19 employees. When he called Jones intoa conference room on March 10 to talk with him, Jonesasked if the Union was to be discussed, because if it was,he wanted a witness. Lane reassured him they were notgoing to discuss the Union and were only going to talkabout his job and things pertaining to it. Their exchangeis of significance in that it further demonstrates Lane'sknowledge of Jones' commitment to the union cause.Later that same day Jones complained to Union Busi-ness Agent Tipton about Lane in another connection;namely, that Lane had threatened him and fellow em-ployee Johnny Horton in regard to their job status be-cause they were wearing union T-shirts. The next day,March 11, Jones mentioned the anticipated charges toLane and again emphasized his devotion to the unioncause. As noted above, only the day before Lane hadspoken with Jones about what was expected of employ-ees in the section and, among other things, he had cov-ered employee use of the cafeteria saying it was to beused at lunchtime only unless an employee had permis-sion from Lane. But the next day Jones left his workarea during working hours to go to the cafeteria for aCoca-Cola and potato chips. After he returned, Lanecalled him into the office and asked him why he haddone so. Jones explained that the coke machine in theirarea had taken his money and he did not think in the cir-cumstances Lane would mind his going to the cafeteriafor a coke and potato chips. He admitted his error indoing so without permission. Jones also complained thathe felt Lane was picking on him because he supportedthe Union. He told him he believed in the Union sostrongly he would give his life for it. According to Lane,whom I credit in this respect, he told Jones that he be-lieved in Jones' right to have a union and would not in-terfere with it. Also during the conversation, Jones toldLane, in reference to the unfair labor practice chargeswhich he anticipated would be filed with the Board, thatthe next day Plant Manager Hawfield would be receiv-ing a letter informing him that unfair labor practicecharges were filed against Lane on which he would haveto go to trial. He also said that, after the Union won theelection, Jones was going to take Lane to Federal courtin Atlanta. oOn April 9 Lane noticed that Jones, contrary to stand-ard practice, was 19 positions ahead of his doffing sched-ule, which could result in undersized packages of prod-uct on the early doff and oversized packages on the nextdoff. There is no evidence that Lane took this problemup verbally with Jones. But on May 16 he issued him awritten reprimand or intermediate contact which includ-ed, among other things, this failure to follow standardpractice. Assuming, without finding, that Lane did speakto Jones about the problem. his saving of this tidbit for10 It is not clear from the record precisely what sort of a proceedingJones had reference to.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmemorialization in a written contact in mid-May exem-plifies his careful building of a case against Jones.On April 22, 3 days before the election, an incident oc-curred which further underlined Lane's knowledge ofJones' position as a union activist. Lane had him in theoffice for the purpose of informing him about a raisewhich employees were to receive. In the course of theirconversation Lane attempted to turn the discussion to aunion 'handbill. Jones refused to discuss the matter. Thefact that Lane endeavored to engage him in a discussionof a union handbill tends to show his understanding ofJones as someone who knew about and could be respon-sive respecting union campaign policies and techniques.A day or two later Wiley and Jones engaged in a discus-sion as to who would win the Board election, Jones as-serting that the Union would win and Wiley indicatingthat even if the Union won the bargaining process wouldhave to follow. Jones then stated that the Company hadnot experienced bargaining until they bargained with theTeamsters. Wiley replied that DuPont would not letGary Jones stand in its way. This incident demonstratesnot only knowledge of Jones' union views but also indi-cates hostility toward him as a union adherent and wasan oblique prediction of what ultimately happened tohim.Jones testified that after the Union lost the electionLane stepped up his harassment against Jones. I findLane did so in the following respects: On a nightly basishe stood at the end of the machine aisle in which Jonesworked and stared at Jones during his doff cycle; severaltimes a week when, in accordance with established prac-tice, Jones at his discretion took a break as his work wascaught up, Lane got him out of the rap shack and re-quired him to work at his machines even though he wasbusier than he previously had been and was taking fewerand apparently shorter breaks; on virtually every shiftLane took him out of his machine aisle and talked to himabout one or another alleged failure; and on about 10 oc-casions between the end of the union campaign andJones' discharge, at times when Jones was working witha "doffing buddy," Lane required him to remain at hismachine to keep the operation running and to replace thebobbins as they ran out even though his fellow employ-ee, or buddy, was allowed to operate in the normalmanner by taking breaks at his own discretion. Theabove finding, based on Jones' testimony, is supportedalso by the general corroboration of fellow employeesMichael Wilson and Larry West. Both testified that Lanefollowed up more closely on Jones than on other em-ployees and that he stood at the end of the machine aislestaring at Jones during the doff cycle. West specificallycorroborates Jones' testimony that he was kept workingconstantly while his "buddy" employee was allowed tooperate normally. Lane testified that following the elec-tion he had no greater number of talks with Jones thanbefore and that he paid no more attention to him than toother employees. In view of the above, however, I donot credit his testimony.Soon after the election, I infer, on or about April 27,Lane changed the work rules for Jones in a manner re-quiring him to perform a greater amount of work thanbefore and a greater amount than was required of hisfellow employees. The normal practice had been to oper-ate what is called the heel machine on a 97-minute cycleat the end of which the machine was doffed before com-mencing a new cycle. Following the election all employ-ees in the section except Jones continued on the 97-minute cycle and, while waiting for the cycle to end,took breaks. By contrast, Lane put Jones on a continuousoperation whereby he was required to stay with the ma-chine and, as the bobbins ran out, to restock them, stringthem up and thereby keep the machine constantly run-ning. The result was that an additional complete doffwas accomplished each shift which involved more work.I base this finding on the credited testimony of Jones.Although Lane at first denied he imposed these extraduties on Jones, his subsequent testimony vacillated. Ifind his testimony less reliable than that of Jones.About May 2, approximately a week after the Boardelection, Jones came to work to find that the operator onthe prior shift had left five large "wraps" on a spinningmachine known as the draw bulk machine. Wilson cor-roborates Jones that the wraps were the result of oper-ations on the prior shift. Nevertheless, at the end ofJones' shift he was reprimanded by Lane for failing toproperly patrol his machine thereby resulting in thebuildup of the five large wraps. Although Jones ex-plained to him that the wraps were not his but from theprior shift, Lane, nevertheless, incorporated his repri-mand in the intermediate contact of May 16.On May 13 Lane reprimanded Jones for two safetyviolations, the use of a pocket knife to remove wraps,and improperly using a hook knife. Lane subsequently in-corporated these alleged violations in his intermediatecontact of May 16.The recommended practice for the removal of wrapsis to use a burning gun. However, as Lane admits, burn-ing guns were seldom available. Jones credibly testified,and I find, that most employees carry pocket knives andthat it is common practice in the plant to use theseknives in removing wraps. Considering both thecommon, allowed practice of using pocket knives andthe general unavailability of the preferred burning guns,Jonles was not guilty of objectionable conduct and Lanewas plainly wrong ill reprimanding him and writing himup in the intermediate contact.As to the hook knife, Lane testified that the approvedpractice is to hold the knife with one hand while grasp-ing the wrist of that hand with the other hand. He assert-ed Jones did not do this. Jones, on the other hand, testi-fied he in fact did grasp the wrist of the knife hand withhis free hand and did in fact follow the prescribed proce-dure. On this credibility conflict, I credit Jones overLane chiefly because Lane was in error in his othersafety violations as well as the matter of the five wrapswhich he included in the same intermediate contact andbecause of the other evidence tending to show that hewas engaged in a planned program to harass Jones.In the intermediate contact of May 16, in addition tomemorializing the verbal reprimands of April 9 and May2 and 13, Lane noted that "On numerous occasions inthe past 6-8 weeks you have ineffectively utilized yourworking time by taking breaks when ends were down on184 E. 1. DUPONT DE NEMOURSyour assignment, by being off your assignment, and outof your work area without permission." He did not oth-erwise identify the occasions of these alleged deficien-cies. But his generalization fits with the evidence alreadynoted of a program to abnormally restrict Jones in thenumber of breaks and justify this on the ground that oth-erwise his assignments would be neglected. It is pertinentto note at this point that Jones was an experienced, fast,and knowledgeable employee and that none of the evi-dence, other than inferences to be drawn from Lane'sgeneralizations, indicates that Jones was less efficient orless productive than his fellow employees. These gener-alizations include testimony from Lane that Jones spenttoo much time in the rap shack and that he had talked tohim numerous times about this. He obviously did talk tohim numerous times about it, but the weight of the evi-dence does not support the first part of his generaliza-tion. On the contrary it shows that Jones was spendingless time in the rap shack than his fellow employees.On June 2 Lane gave Jones a second intermediate con-tact based on two alleged incidents, one on May 29 andthe other on May 30. According to Lane's writeup, atthe close of the shift on May 29 Jones was observed out-side his work area in front of his locker with his equip-ment put away at 8 minutes before the end of the shift ata time when his machine was down and with no attemptbeing made to get it producing. Lane wrote, "This is adirect failure on your part to follow previous instructionson 3/10/79."Without more, Jones would appear from this to beclearly at fault. However, examination of the entire pic-ture minimizes his fault. Company regulations allow em-ployees to cease working 5 minutes before the end of theshift. Thus, Jones was 3 minutes early. There is no evi-dence to indicate that employees are required to staybeyond their assigned time for the purpose of reactivat-ing machines which at that point are down. Jones testi-fied without contradiction that other employees weredoing the same thing as he yet only he was reprimanded.Thus, and, without condoning employees' early depar-ture from their work stations, Lane both exaggeratedJones' fault and treated him differently than other em-ployees, thus discriminating against him.The incident on May 30 which Lane included in thisintermediate contact involved an incident which oc-curred while Jones was in the rap shack. During hisbreak a large wrap developed on one of his machines asa result of which the machine was shut down and an-other employee was asked to cut down the wrap. Heretoo, Jones appears to have been somewhat at fault. Butthis deficiency also must be put in perspective. It is notuncommon for such wraps to develop while an operatoris on break in the rap shack. Plant practice is for employ-ees on break to rely on fellow employees not on breakand on supervisors to catch such developing problems.According to Jones, such problems occur as often asonce or twice a week. There is no evidence that on theoccasion in question Jones remained in the rap shack anexcessively long time. Thus, the problem, and it obvious-ly was a problem, is within the ambit of normal oper-ations. And while Lane may not be criticized for endeav-oring to limit problems and increase efficiency, this inci-dent appears to be another example of his singling outJones for reprimand.In his intermediate contact Lane indicated that a copywould be placed in Jones' personnel folder and that con-tinuing audits would be made to assist him in improvinghis job performance. He gave Jones an opportunity toread the writeup. He noted Jones' response as, "Verypoor, says I am unreasonable, I am trying to railroad himout of here, says he is doing me a good job and he hasno intentions of trying to improve since there is no wayhe can satisfy me."d. The employment performance reviewAn employment performance review, or EPR, is atype of written job evaluation of the employee by his im-mediate supervisor. It is given annually to employeeswith the Company less than 5 years and biannually tothose with the Company more than 5 years. The EPR ison a standard form whereby the supervisor may evaluatethe employee as outstanding, good, satisfactory, or mar-ginal in various categories. These categories includesafety, housekeeping, quantity of work, quality of work,ability to get along with others, attendance, dependabil-ity, initiative and job interest, job knowledge and skill,and use of worktime. On June 16 Lane gave Jones hisbiannual EPR covering the prior 2 years even though hehad only supervised him for the last 3 months. Heclassified Jones as marginal in all categories except two,namely, ability to get along with others, in which he ap-praised him as satisfactory, and job knowledge and skill,in which he appraised him as good. His overall evalua-tion was marginal. Under "Remarks" he justified hisevaluation on the ground that Jones violated safety rules,showed no interest in safety in that he did not attendsafety meetings, that he had taken breaks while his ma-chine was down, his failure to get broken positions re-strung, his lack of interest in his job, his slowness to re-spond to instruction, and his overall attitude toward hisjob and the Company.Lane noted on the EPR that Jones gave no reaction tothe evaluation. In his testimony, on the other hand, hereported that Jones asserted Lane was trying to railroadhim out of the plant, which assertion Lane denied, andthat Jones said he was doing a good job for Lane andhad no intentions of changing regardless of what Lanesaid. It seems obvious that Lane was confusing his inter-view on the occasion of the EPR with the interview onJune 2 when he gave him his second intermediate con-tact. This is of no great significance other than to indi-cate Lane's confusion in testifying and to cast somedoubt on the reliability of his testimony.In preparing the EPR Lane reviewed Jones' personnelfile which included the EPR from 2 years earlier whichLane testified was marginal. Jones, on the other hand,testified that his evaluation from 2 years before wasgood. Lane destroyed the earlier EPR when he preparedthe current one. According to him this was normal prac-tice. No other company witness was produced to cor-I It is clear from Lane's testimony that the evaluation was for the pre-ceding 2-year perixod and not just the penod of Lane's tenure as Jones'supervisor.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDroborate the nature of the earlier evaluation although itwould seem that such witnesses, either supervisors orpersonnel officials, should be available. The GeneralCounsel points out that, if Jones' prior evaluation weremarginal, it seems doubtful Respondent would have con-tinued him in its employ. Giving due consideration tothese various factors, I find Jones' testimony to be themore persuasive and find further that his previous evalu-ation did not indicate that he was, overall, a marginalemployee. Although in preparing his EPR on Jones,Lane looked at his personnel file, he did not consult withany of Jones' earlier supervisors. Jones' personnel filecontained four intermediate contacts, the two issued byLane already referred to, one dated about 6 months earli-er, and one from over a year and a half earlier. Exceptfor these the file contained no adverse information.Part of Lane's rationale for rating Jones marginal inthe category of safety was that he had not attendedsafety meetings in the 3 months he was under Lane. Thisis another example of Lane's overemphasis and over-reaching. Admittedly, attendance at the safety meetingsis not required. Most of the employees under Lane didnot attend them." There is no evidence of other em-ployees being disciplined or even criticized for not at-tending them.In the category of housekeeping Lane rated Jonesmarginal for the 2-year period based only on his generalobservation of him in the last 3 months. He used thesame basis in rating him marginal in the categories ofquantity of work and of quality of work. During Lane'stenure as his supervisor, Jones had no absences. In facthe had no absences for the 6 months period from Janu-ary 1, 1979, to the time of the EPR and he had only sixabsences for the entire year of 1978, all of which wereexcused absences for medical disability. Yet Lane ratedhim marginal in the category of attendance. In the cate-gory of use of working time Lane evaluated him margin-al, apparently based on his general criticism that Jonesspent too much time on breaks and not enough at his ma-chine. To some extent this was a subjective evaluationsince traditionally no formal break schedule had been ineffect, employees simply taking breaks at their discretionwhen they think the job is caught up and during breaksrely on fellow employees and supervisors to alert themto problems. Lane's subjective evaluation is suspect be-cause of his demonstrated union animus and because ofthe other evidence indicating that he was making everyeffort he could as a supervisor to put Jones in jeopardy.As noted above, Lane rated Jones as satisfactory in thecategory of ability to get along with others and ratedhim good in the category of job knowledge and skills.Nevertheless, in spite of these better appraisals and of thefact that Lane was his supervisor for only 3 months, andin spite of the shaky grounds for most of the marginalappraisals, Lane gave him an overall evaluation of mar-ginal. He noted that because of Jones' overall attitudetoward his job and the Company, his overall perform-ance was unacceptable. In talking to Jones about theIs In his prehearing affidavit Lane states that from 3 to 8 employees inhis section of 20 to 21 attended safety meetings.EPR he used the familiar euphemism that Jones had a"bad attitude" toward the Company and supervision.e. The confrontation of June 17The machines with which Jones worked are noisy.Employees who work in that area wear ear plugs to pro-tect their ears. For both of these reasons verbal commu-nication in the area is conducted in louder than normaltones in order to overcome these barriers.Jones has a high-pitched voice. Moreover, it has beenhis habit for years to address others in the area in loudand high-pitched tones which are variously described inthe record as hollering, yelling, and screaming. On occa-sion, he has simply erupted into a yell with no apparentintent to communicate specifically with anyone.About May 15 Lane heard Jones emit a yell, or, asLane described it, a scream. He directed Jones not toscream, apparently because Lane considered it a signalthat the screaming employee was hurt. Jones said hewould not do it any more. But, as might be expected, heeventually did. About a month later, on June 17, as Laneentered the cordura area, he heard Jones let out a holler.Jones' fellow employee Michael Wilson also heard himholler and looked up. On the other hand, Larry Westwho also was working in the area did not hear him. Ifind the holler was louder than normal for most employ-ees but was not extremely loud. Lane testified, "He letout this real loud, high pitched scream ...." Andagain, "It was extremely loud, to the top of his voice andit was real keen, high pitched." In view of the testimonyof Jones' fellow workers, I do not credit Lane's testimo-ny to the extent that it indicates that the sound emittedby Jones was really loud or that it was a high decibelscream as that term is generally understood. Lane's testi-mony appears to be another instance of his stretching thefacts.At the time Jones was working at a machine called anair stripper. Upon hearing him holler, Lane walked up towithin a foot or two of him. I base this finding on thetestimony of both Wilson and West who corroborateeach other and Jones. Lane testified that on entering thearea and hearing the scream he motioned to Jones tocome to him, that Jones turned off the air stripper andwalked toward Lane some 15 to 20 feet. In view of thetestimony of Wilson and West, who were more disinter-ested witnesses than Lane, I do not credit him insofar ashis testimony indicates that Jones came toward him andthat the two of them were away from the air strippermachine.As noted above, the two were at the air stripper ma-chine and very close together. Jones testified that Laneput his face in his and that they were so close that hebumped his stomach. As to their closeness, I credit thetestimony of Wilson and West that they were as close asa foot or two from each other and do not credit Jonesthat they bumped stomachs. Lane said, "I thought I toldyou to quit hollering." I base this finding on the testimo-ny of Jones and also because such a declaration is con-sistent with the direction against hollering which Lanehad given to him a month earlier. Lane testified that hesaid, "Gary, I believe that we have discussed your186 E. 1. DUPONT DE NEMOURSscreaming on a previous occasion." But this seems a lesslikely wording in the circumstances and I do not creditLane on this. At that point Jones admittedly "blew up."According to Wilson, who read his lips, he said hewould scream any "goddamn" time or place he wanted.Lane corroborates this. At that point Jones pushed Laneback a step or two with the palm of his hand on Lane'schest and, according to Lane, whom I credit in this re-spect, said that Lane had lied about him and to him, hadtold every "goddamn" lie that could be thought of, and,if Lane were not an old man, Jones would stomp his"goddamn ass" in the floor. He asked Lane if he wantedto fight. Meanwhile Lane backed off a little, then heturned to leave the area with Jones right beside him con-tinuing with his tirade. They proceeded this way a shortdistance to the edge of the machine aisles at which pointJones ceased his diatribe and returned to his work. Lanecontinued his exit and went to see Shift SupervisorWilet. Shortly after he returned to his work, Jones toldWest that Lane was in his face, that he was talking tohim in his face, and that he pushed Lane to get him outof his face. This, I find, accurately described the situa-tion. As noted above, Lane did not touch Jones. But hedid come close to him, so close as to commit in the mindof Jones a type of social aggression. This is not to sug-gest that in coming close to Jones, Lane was doing any-thing illegal but it does help explain why Jones, in hisown words. "blew up." The language of former Chair-man Fanning in his dissent, in Jupiter 8, Inc., 242 NLRB1093, 1094 (1979), aptly describes Jones' condition, "hisnerves had been rubbed raw by the treatment he had re-ceived since the election, and that all of Morton's [in thepresent case Lane's] conduct had been pointed to thisresult." In Jupiter 8, Inc., the employee involved hadbeen subjected to a 3-week campaign, violative of Sec-tion 8(a)(l), by the company president who repeatedlytold the employee he did not want him working for himbecause of his support of the union. Subsequently, theemployee refused to follow the president's work direc-tions and was fired for insubordination. Because of his in-subordination, the Board majority found his dischargelawful.f. Jones' suspension and dischargeFollowing his confrontation with Jones, Lane immedi-ately reported to Wiley what had occurred. Wiley inves-tigated by going to Jones at his work station and askinghim for a statement. Jones declined with the words, "Myword don't count." Wiley left but returned in 15 minutesto again ask him for a statement and again Jones declinedbut did say, "I've been pushed too far and I blew up."Wiley then sent Jones home with instructions not toreturn until he was called back.Wiley did not extend his investigation any further.Even though West informed him that he had observedwhat happened, Wiley did not find out what he had ob-served or make any effort to find out whether any otherfellow employee had had any information to offer.The next day, June 18, Lane recommended to the staffthat Jones be discharged for his verbal abuse and hisphysical attack on Lane. In the course of his presentationhe reviewed Jones' job performance. It is clear, howev-er, as he testified, that hitting, pushing, or shoving a su-pervisor is, without more, grounds for discharge. Afterdeliberating, the staff adopted Lane's recommendationand ordered that Jones be discharged. Wiley then calledhim to the plant employment office where he talked tohim in the presence of Joe Rowe. Wiley told him it wasa difficult decision but that they had decided to dis-charge him because of the seriousness of the incident theday before. He also told him he was young and capableand Wiley felt he could find suitable employment else-where. Jones saw some sort of termination slip on theoffice desk which he picked up and read. It stated thathe was discharged as "unreliable-attempting to do a su-pervisor bodily harm." Following the interview Wileyescorted him out of the plant.The next day, Tuesday, June 19, Jones received in themail what apparently is a separation notice for use in anunemployment compensation claim. It was on a form en-titled "Separation Notice, Tennessee Department of Em-ployment Security." It indicated that Jones had been dis-charged and under the space provided for detailed expla-nation carried the entry "Discharged-unsatisfactory jobperformance."The General Counsel argues that because Lane ad-mitted that Jones' job performance was included in hispresentation to the staff and it played a part in his rec-ommendation, that this constitutes a variance from hisinitial description of the basis for his recommendation,Jones' verbal threats and physical attack. I do not viewthis as a variance because in every discharge case jobperformance information is presented to the staff by therecommending supervisor and reviewed by them. TheGeneral Counsel also argues that Respondent has vacil-lated in the reasons given for the discharge because onthe notice for the Tennessee Department of EmploymentSecurity only unsatisfactory job performance is noted asa reason and no reference is made to the verbal or thephysical attack on the supervisor. I do not view this as ameaningful vacillation because the notice which Jonessaw at the time of his termination did refer to the inci-dent with Lane and because the notice on which theGeneral Counsel relies was delivered to Jones subsequentto his discharge. Con,;idering that the purpose of thatnotice obviously was for use before the Tennessee De-partment of Employment Security, it seems to me thereason for limiting the explanation on the form to unsa-tisfactory job performance very likely was to avoid cre-ating a public record of verbal and physical attack onLane.g. Respondent's motive in its conduct toward JonesThe evidence reveals an ongoing and growing conflictbetween Lane and Jones commencing shortly after Lanetook over the cordura section and culminating in theirconfrontation on June 17. In this the supervisor plainlyhad the upper hand as he built his case piece by piece.Lane's motive in doing this must be evaluated in the con-text of the whole situation.Thus, the evidence demonstrates beyond doubt thatJones was quite active on behalf of the Union, that man-agement knew of his prounion attitude, and that Lane187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Wiley in particular knew of his dedication. Theother numerous unfair labor practices committed by Re-spondent show widespread managerial animus towardthe Union and its supporters. And Lane's own animus inthis regard is demonstrated in his violation of Section8(a)(1) in late February when he unlawfully endeavoredto restrict Watkins in obtaining Byrd's signature on aunion authorization card and his March 5 conversationwith Billingsley in which he unlawfully interrogated himabout union activities and indirectly threatened him withthe loss of a chance for promotion for displaying unioninsignia on his clothing. Even Wiley demonstrated hisanimosity toward Jones' union activities when on theday before the election he in effect told him that even ifthe Union won the employees would gain nothing, theinference being that it was futile for them to obtain unionrepresentation and bargaining.But evidence of unlawful motive is not limited to thisgeneral showing of animus. In building his case againstJones, Lane treated him differently than he did other em-ployees. Thus, in the matter of the 97-minute cycle onwhich he kept all other employees in the section, hetreated Jones disparately by putting him on a continuouscycle which resulted in his performing more work thanthe others. Also, the evidence showing that he more fre-quently took Jones out of the rap shack than he didothers tends to show disparate treatment. The very docu-mentation against Jones which Lane carefully built, inpart by his close surveillance of and attention to him,carried adverse consequences for Jones in the form ofthe intermediate contacts which were written up and themarginal EPR evaluation, all of which went into his per-sonnel record. This disparate treatment was in part basedon and justified by Lane's overreaching judgments inwhich he overweighted and exaggerated minor faults.Considering Lane's supervision in this context, I find thatthe evidence establishes prima facie violations by him,and therefore by Respondent, of Section 8(a)(l), (3), and(4) of the Act.To find the above, however, is not to say that Lanecould not exercise his supervisory authority in regard toJones. In many of the incidents in which I find discrimi-nation, he had some basis for exercising his supervisoryauthority and, had he not overplayed his hand or if hehad been evenhanded in his dealing, no discriminationwould have occurred. But even allowing that Jones hadhis faults as an employee, the evidence does not showthat Lane would have taken the same actions respectingthis skillful, experienced, employee of 8 years if he hadnot been the personification of prounionism in his sectionor had not instigated and given supporting evidence forunfair labor practice charges against the Company inCase 10-CA-14488 which involved Lane. Therefore, andespecially in the light of Lane's disparate treatment ofJones and his stretching of the incidents involving him, Ifind that he unlawfully harassed Jones from shortly afterLane became supervisor in the section until their con-frontation on June 17 and that in doing so he and Re-spondent discriminated against him because he engagedin union activities, thereby discouraging membership inthe Union. This conduct violated Section 8(aXl) and (3)of the Act. Jupiter 8, Inc., supra; Wright Line, Inc., supra.Similarly, because Lane also harassed Jones because hecaused charges to be filed with the Board and gave anaffidavit to support them, he and Respondent violatedSection 8(a)(1) and (4) of the Act. N.L.R.B. v. RobertScrivener, d/b/a AA Electric Company, 405 U.S. 117(1972).I find, on the other hand, that the suspension of Joneson June 17 and his discharge on June 18 were not unfairlabor practices. Even in the light of the unfair laborpractices up to that point, there is no persuasive evidencethat Jones was suspended or discharged because of pro-tected conduct. Nor is there any evidence of a preexist-ing intention on Respondent's part to discharge Jones atthe time it did. Rather, the weight of the evidence showsbeyond question that it was the confrontation betweenJones and Lane which provided clear grounds for theaction management took. Jones' propensity for holleringwas, in my opinion, a minor matter. Even so, a supervi-sor may legitimately limit such outbursts on any numberof grounds including the one which Lane gave, that itcould be understood as a cry from someone who washurt. In approaching Jones on June 17 to remonstratewith him about the hollering, Lane did not assault him.Even though Jones may have felt affronted by his prox-imity, he could easily have backed away. Jones was notcornered. There was no need to protect himself fromLane. Thus, although Jones' frustration with L.ane, con-sidering what had gone on before, is understandable, itprovides no justification for his assault in pushing Laneor his insubordinate and ill-tempered tirade which ac-companied and followed the pushing. There is no doubtthat this conduct was the sole ground for suspending anddischarging him. The General Counsel's contention thatJones' performance record as amassed by Lane played apart in that decision lacks merit. Jones' conduct on June17 provided a total reason for discharge. His recordcame into consideration only in the sense that in everydischarge case the reporting supervisor considers andpresents to the staff the employee's record. That, howev-er, does not establish that the performance record playeda significant part in the recommendation or in the deci-sion to discharge. In this connection it is noted thatWiley suspended Jones on June 17 without consideringhis record and wholly on the basis of the incident on thatday. And, considering the absence of any prior intent todischarge on that occasion, the strong reasons for dis-charge present in the confrontation on June 17, and thepromptness of the discharge thereafter, the conclusion isinescapable that that was the sole reason for discharge.Jupiter 8, Inc., supra. As with employee Cope in GreatWestern Coca Cola Bottling Company, d/b/a HoustonCoca Cola Bottling Company, 256 NLRB 520 (1981),Jones' pushing of a supervisor is a serious offense even ifhis frustration because of past unfair labor practices isunderstandable. At the time Jones was not even arguablyengaged in protected conduct (see Atlantic Steel Compa-ny, 245 NLRB 814 (1979)), or even unprotected collec-tive action. See N.LR.B. v. Thayer Company and H. N.Thayer Company, 213 F.2d 748, 753 (Ist Cir. 1954). Inthese circumstances I find that Jones' suspension and dis-188 E. I. DUPONT DE NEMOURScharge are not unfair labor practices as contemplated bySection 8(a)(1), (3), and (4) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent set forth insection 111, above, occurring in connection with the op-erations described in section 1, above, have a close andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(l) of the Act by the follow-ing conduct:a. Orally promulgating, maintaining, and enforcing anoverly broad no-solicitation rule.b. Refusing off-duty employees access to the plantcafeteria contrary to past practice and in order to inter-fere with employee union activities.c. Interrogating employees about their union viewsand activities.d. Soliciting an employee to remove union insigniafrom his clothing without a valid business justificationfor the request.e. Promising benefits to employees if they would voteagainst the Union in a Board election.f. Threatening employees by implying that it will befutile for them to select a union to represent them.g. Threatening employees with reprisals for engagingin union activities.h. Threatening employees with loss of future promo-tions because they engaged in union activities.i. Threatening the future loss of' jobs if employees se-lected the Union to represent them.j. Denying employee James Merriman his right tohave a representative of his choosing present at investi-gative interviews related to his discharge.4. Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (I) of the Act by sus-pending James Merriman on May 16, and discharginghim on May 17, 1979, and thereafter failing to reinstatehim.5. Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(l), (3), and (4) of the Act byits program of harassment of Gary Jones from earlyMarch to June 17, 1979.6. The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and (7) of theAct.7. Respondent did not commit unfair labor practicesby:a. Discharging Ronald Watkins on May 15, 1979, andthereafter failing to reinstate him.b. Suspending Gary Jones on June 17 and discharginghim on June 18, 1979, and thereafter failing to reinstatehim.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act. I recommend what is commonlyreferred to as a broad order because Respondent isshown to have a proclivity for violating the Act and hasengaged in widespread misconduct demonstrating a gen-eral disregard of employee statutory rights. HickmortFoods, Inc., 242 NLRB 1357 (1979). I recommend thatRespondent be ordered to offer James Merriman immedi-ate and full reinstatement to his former position or, ifthat position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherbenefits and privileges, and that he be made whole forany loss of earnings incurred as a result of being sus-pended on May 16, 1979, and discharged on May 17,1979, with backpay to be computed as prescribed in FW. Woolworth Company. 90 NLRB 289 (1950), and withinterest as set forth in Isis Plumbing & Hearing Company.138 NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977). I further recommend that Respondentbe required to preserve and make available to Boardagents, upon request, all pertinent records and data nec-essary in analyzing and determining whatever backpaymay be due. I also recommend that Respondent be re-quired to post appropriate notices at its Chattanoogaplant.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER"tThe Respondent, E. I. DuPont de Nemours, Chatta-nooga. Tennessee, its officers, agents, successors, and as-signs. shall:1. Cease and desist from:(a) Promulgating, maintaining, or enforcing ruleswhich interfere with employee union solicitation activi-ties in nonwork areas of the plant or during nonworkingtime.(b) Refusing off-duty employees access to the plantcafeteria, contrary to past practice, in order to interferewith employee union activities.(c) Coercively interrogating employees about theirunion views and activities.(d) Interfering with free exercise of employee rights bysoliciting employees not to wear union insignia on, or toremove union insignia from, their clothing without validbusiness justification for such request.13 In the event no exceptions are filed as provided by Sec 10246 ofthe Rules and Regulations of the National l.abor Relations Board, thefindings, conclusions. arid recommennnded Order hereto shall, as providedin Sec. 102 48 of the Rules and Regulations, he adopted by the Board andbecome its findings, co,nclusiorns, and Order. and all objections theretoshall be deemed vaived for all purposes189 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Promising benefits to employees to induce them tovote against a union in a Board election.(f) Threatening employees directly or by implicationthat it will be futile for them to select a union to repre-sent them.(g) Threatening reprisals to employees for engaging inunion activities.(h) Threatening employees that they will not be pro-moted because they engage, or if they engage, in unionactivities.(i) Threatening the future loss of jobs if employeesselect a union to represent them.(j) Refusing to allow employees the assistance of a rep-resentative of their own choosing at investigative inter-views related to their discipline or discharge.(k) Harassing, disciplining, suspending, discharging, orotherwise discriminating against employees because theyengage in union activities or because they cause chargesto be filed with the Board or give testimony under theAct.(1) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assista labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaran-teed in Section 7 of the Act, or to refrain from any or allsuch activities.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to James Merriman immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges previously enjoyed, and make him whole for anyloss of earnings or benefits he may have suffered byreason of Respondent's discrimination against him as setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to analyze the amount of backpay dueunder the terms hereof.(c) Post at its Chattanooga, Tennessee, plant copies ofthe attached notice marked "Appendix."'4Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent's au-thorized representative, shall be posted by Respodent for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that insofar as the complaintalleges unfair labor practices not specifically found inthis Decision, such allegations are hereby dismissed.t4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."190